 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)International Union of Operating Engineers, Local181, AFL-CIO (Raymond Construction, Inc.)and Richard L. Russell. Case 9-CB-504929 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 31 August 1983 Administrative Law JudgeRobert G. Romano issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.Union brought internal union charges against Russell,and subsequently fined him $750, because he had ob-tained a job with the Employer without the Respond-ent's approval and because he had refused to voluntarilyquit his job with the Employer at the Respondent's re-quest, in violation of Section 8(b)(1)(A) of the Act. OnOctober 19, the Respondent filed an answer denying theallegation that it operated a "non-exclusive source of re-ferrals" and denying the commission of any unfair laborpractices.At the hearing on July 21, the complaint was amendedwithout objection to allege that Local 181 operated an"exclusive" referral system. On July 23, amendment ofthe complaint by the General Counsel was allowed overthe Respondent's objection to allege an additional matteressentially one deemed already litigated, viz, that sinceearly March the Respondent refused to permit Raymondto hire Russell pursuant to certain contended practicesexisting under an exclusive hiring hall operated pursuantto a collective-bargaining agreement for reasons otherthan Russell's failure to tender periodic dues and/orservice fees, which allegedly resulted in a loss of em-ployment by Russell during the period March 9 through20, and which if found as alleged would constitute fur-ther conduct to be determined to be in violation of Sec-tion 8(b)(1)(A) and (2) of the Act. The Respondent hasentered further denial thereon and it essentially contendsthat the existing practices under the referral hall oper-ation were not as the General Counsel has contendedthey were. The case also presents issues of hiring hallprocedures in juxtaposition to a "double breasted" oper-ation.On the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent about September 3, 1982, I make the followingDECISION FINDINGS OF FACTDECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge. Thiscase was heard before me at Louisville, Kentucky, onJuly 21 and 23, 1982. The charge in Case 9-CB-5049was filed on August 31, 1981,1 by Richard L. Russell, anindividual, against International Union of Operating En-gineers, Local 181, AFL-CIO (herein the Respondent orLocal 181). The complaint was issued on October 14 andinitially alleged, inter alia, that Local 181 operated a non-exclusive source of referrals, and that during April Local181 attempted to cause Raymond Construction, Inc.(herein Raymond or the Employer) to discharge employ-ee Russell because he had obtained employment with theEmployer without the Respondent's approval and hadrefused to leave the job with the Employer at the Re-spondent's request for reasons other than the employee'sfailure to tender periodic dues and the initiation fees uni-formly required as a condition of acquiring or retainingmembership in the Respondent, in violation of Section8(b)(1)(A) and (2) of the Act; and that on May 6 the' All dates herein are in 1981 unless otherwise shown.I. JURISDICTIONJurisdiction is not in issue. The complaint alleges, theRespondent admits, and I find that the Employer, Ray-mond Construction, Inc., is a Kentucky corporation en-gaged in the construction industry as a general contrac-tor at its Louisville, Kentucky facility; that during thepast 12 months it purchased and received at its Kentuckyjobsites goods, products, and materials valued in excessof $50,000 directly from points located outside the Stateof Kentucky; that Raymond is an employer within themeaning of Section 2(2), (6), and (7) of the Act; and thatLocal 181 is a labor organization within the meaning ofSection 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn 1981, Local 181's total membership (inclusive ofconstruction employees, stationary employees, and retir-ees) was some 5000. Local 181 has some 3800 activemembers working in the construction industry. Local 181operates its hiring hall under some 300 contracts which it269 NLRB No. 120611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas negotiated with various employer contractor associa-tions and/or construction employers. Thereunder, Local181 services equipment operator employment needs ofemployers who do business in three basic operationalareas of building, heavy, and highway construction.Highway construction is principally involved in this pro-ceeding.Highway Contractors, Inc. is an organization com-posed of employers who are engaged in highway con-struction. The organization exists for the purpose of rep-resenting its employer-members in negotiating and ad-ministering collective-bargaining agreements with vari-ous unions, including Local 181. Raymond is an employ-er-member of that organization. During the time materialherein, Raymond was a signatory (along with Local 181)to certain successive agreements (herein the HighwayAgreements) which had durations, respectively, fromJuly 1, 1978, through June 30, 1981, and (currently) fromJuly 1, 1981, through June 30, 1984.The Highway Agreement contains provisions wherebythe parties recognize the Union's position to aid employ-ers in recruiting needed employees who can meet thestandards of the trade. The employer agrees to notify theunion "when new, additional or replacement employeesare needed," and the union is "to refer duly qualified ap-plicants upon a nondiscriminatory basis." The decisionon hire and tenure is the employer's, along with the em-ployer being "the sole judge as to the qualifications ofany applicant for employment"; but the employer agreesto give preference of employment within a certainagreed recruitment area. I find Local 181 operates an ex-clusive hiring hall, inter alia, for highway construction.The recruitment area provided by the HighwayAgreement extends throughout 28 counties in the Stateof Indiana and most of the State of Kentucky, coveringall counties in the State of Kentucky except four, viz,Boone, Campbell, Kenton, and Pendleton. Insofar as isadditionally pertinent herein, Kenton County, Kentucky,is serviced by an affiliate, Local Union 18, out of Cincin-nati, Ohio.Administratively, Local 181 has five district offices.District 1 is located at Henderson, Kentucky, whereLocal 181 maintains its headquarters. District 2 is locatedat Evansville, Indiana. District 3, its largest office, is lo-cated at Louisville, Kentucky. District 4 is located atLexington and District 5 at Paducah, Kentucky. The af-fairs of the Local Union are conducted by usual localunion officers, but inclusive of a business manager, anelective officer, who is the chief executive officer of theLocal Union, and who, inter alia, appoints and is incharge of employed district representatives and their sub-ordinate business representatives (or agents), who are lo-cated in the various districts.Lloyd Owen, a member of Local 181 for 36 years,with previous local union officer experience, and withservice, inter alia, as a business representative at Louis-ville from May 1968 through September 1979, has sincethe latter date been business manager of Local 181.Lloyd Mears, 39 years a member of Local 181, has beena business representative at Louisville for 11 years, re-porting to Howard Mills, the district representative ofDistrict 3 Louisville. Aubrey Buchanan, a member ofLocal 181 for over 20 years, was a business representa-tive appointed by business manager Owen at Louisvillefrom October 1979 until February 1981, at which time,because of the economy, there was a required retrench-ment in staff. Bill Bland was also a business representa-tive at Louisville. During material times, Gene Creechwas a business representative at District 4 Lexingtonwho succeeded Buster Marlow and a second unidentified(apparently temporary) business agent in serving, interalia, Hindman, Kentucky, in eastern Kentucky.Local 181 operates an exclusive referral hall in the fivedistricts. Mechanically, a card index system is used tocreate an out-of-work list which is sent to each districtdaily and coordinated. An individual in registering andusing the out-of-work list will indicate the amount of dis-tricts the individual is willing to work in. The out-of-work lists will show (daily), in addition to the employeesreporting out of work, employees called back to workand employees sent out or referred to work. In general,employees are referred on a first-in, first-out basis to anavailable job for which they are qualified in the districtor districts they have individually designated. Listingsare made alphabetically and numerically.There are essentially three basic agreements that createand govern the operation of the above referral hall, viz,the Building Agreement, the Heavy Agreement, and theHighway Agreement. As noted there are some 3800Local Union 181 members, as well as an indefinitenumber of members of other local unions (herein out-of-local members) and others,2who use the referral hall inthe three above construction areas. Insofar as pertinent,an out-of-local member, as provided for by the Interna-tional's constitution, is required to pay to the Local cer-tain service dues (or fees). They are: upon registering foruse of the out-of-work listing service dues of $12.50 permonth and upon securing employment weekly servicedues in 1980 of $2.50 and apparently commencing in1981 of $5 per week.In March 1981, there were approximately 350 individ-uals registered as out of work at Louisville, some 97 per-cent of whom were members of Local 181. Certain ofMears' testimopy would appear to reflect such numberwas not abnormally high for Louisville. There are shift-ings in listing numbers in districts related to individualsregistering for employment where the work is to befound; and Louisville is the largest district office. None-theless, the number out of work is deemed substantial.Morever, Business Manager Owen also testified pointed-ly that on the average there was 13-14 percent of Local181 members out of work in 1981. An individual in usingthe referral hall cannot effectively make a request for areferral to work on a particular job, but must await theoutcome of his turn in referral to then available jobs. Allof the above facts are essentially not in dispute.I Although nonunion employees may and do use the halls, insofar asmaterial herein the pertinent Highway Agreement provides in art. XVIthat employees who are not members of the Union are to join the Unionon or after the eighth day of their employment under the agreement, andthat "[s]uch employees who become members of the Union must as acondition of continued employment maintain their membership in goodstanding."612 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)Local 181's Building Agreement has a specific writtenprovision whereby a signatory employer may call thehall and request referral of an individual by name whohas worked for the employer within the past 12 months.The same provision was not expressly contained in eitherthe Heavy Agreement or the Highway Agreement.However, Local 181 has established similar practicesunder the latter contracts, discussed infra. Presently it isobserved that there is conflict between the GeneralCounsel and Respondent Local 181 as to what wasLocal 181's practice as applicable to the highway (orroad) contractors, with Respondent Union contending,inter alia, a requested employee had to be registered onthe out-of-work list to be referred, and the GeneralCounsel contending that in actual practice that had notbeen the case.B. Russell's Union Membership and EmploymentHistory1. Russell's union membershipRichard L. Russell became a member of Local 181 inthe early 1960s. Russell remained a dues-paying memberof Local 181 for 7-8 years. During this period Russellwent into business for himself. Russell subsequently al-lowed his union membership to lapse when he becameunable to pay dues. Records introduced by the Respond-ent reveal that Russell last paid dues to Local 181 inSeptember 1971, and that he was suspended by Local181 on December 31, 1971, for nonpayment of dues.In September 1973, Russell secured employment in theconstruction of a railroad spur for a feed company inChampaign, Illinois. At that time Russell became amember of International Union of Operating Engineers,Local Union No. 841 (herein Local 841), located atTerre Haute, Indiana. Russell has remained a dues-paying member of Local 841 to date under circumstancesdescribed infra.2. The relationship between Raymond andBluegrass Landscaping CompanyFor years Raymond has operated as a union highwaycontractor. As noted, Raymond was and is a signatory tothe past and present Highway Agreements. BluegrassLandscaping Company (herein Bluegrass) is not signato-ry to that agreement; and Bluegrass has generally operat-ed nonunion, with an exception to be discussed infra.In brief, Raymond and Bluegrass have common offi-cers, common ownership, and common supervision.Thus, individuals who supervise Raymond's constructionprojects have, off and on, also supervised Bluegrassprojects, apparently since as early as 1975. Though su-pervision is always paid by Raymond, there has regular-ly been Raymond charge back to Bluegrass for the pro-vision of such supervisory services. Although Bluegrasshas always maintained a separate hourly payroll andoffice, it otherwise shares the same headquarters withRaymond at the same business location in Louisville.There have been some, but relatively few, transfers ofemployees evidenced herein between the two companies.I find it unnecessary to reach Russell's asserted view thatBluegrass is a subsidiary of Raymond as a legal issue, asthe record would appear sufficiently clear their relation-ship is such as to constitute them a single employer. TheUnion, however, was long aware that Bluegrass has op-erated as a separate unit, viz, as the nonunion construc-tion arm, or element of Raymond, with whom it alonehad contracted on the Highway Agreement. Cf. A-1 FireProtection, 233 NLRB 38, 39 (1977), remanded 600 F.2d918 (D.C. Cir. 1979), reaffirmed 250 NLRB 217 (1980),remanded sub nom. Road Sprinkler Fitters Local 669 v.NLRB, 676 F.2d 826 (D.C. Cir. 1982).3. Russell's history of employment with Raymondand Bluegrassa. Raymond's Hindman project in eastern KentuckyIn the fall of 1979, Raymond had a 40-mile road con-struction job at Hindman in eastern Kentucky. The jobwas supervised by Pat Patterson as general superintend-ent and by Marion Bischoff as superintendent. Pattersonis a corporate officer in both Raymond and Bluegrass.Bischoff has been employed by Raymond since July 1967and for the last 10 years in supervision. Bischoff, aformer member of Local 181, has been on withdrawalfrom the Union for 10 years. Raymond could not getenough operators on the Hindman project. Housing wasa problem; there were no restaurants; and distance was aproblem, especially with an existing gas shortage. Bis-choff testified credibly that it got so bad that Local 181business agent Buster Barlow (apparently also out ofLexington) told the Employer that if it could find an op-erator that could do the job to hire the operator and "I'llpermit him."Though it is unclear who approached whom, Russelltestified that he had talked to Patterson, who told Rus-sell that Raymond was short on operators in easternKentucky; and that if Russell went there he would becleared in. Russell confirmed that Patterson had alreadytalked to the business agent before Russell arrived. It isuncontested that Local 181 business agent Gene Creechout of District 4 Lexington earlier visited with Russellon this jobsite. Bischoff recalled that he had not calledanyone for Russell; rather, Patterson had brought himRussell's name, who was then employed. Russell testifiedthat Creech introduced himself and discussed how thejob was going with Russell by which Russell viewed,and Bischoff has confirmed the view that Creech hadthus cleared Russell into Local 181. Russell worked onthe Hindman project from early September through thefirst of November 1979. Normally when a man is clearedonto a work project in Local 181's jurisdiction, a workrecord is generated by the clearing business agent.Whether that should have been done by Barlow, by the(temporary) unidentified business agent, or by Creech isnot clear. Local 181, after making a diligent search,could find no work record on Russell, on this or anysubsequent job for which he was cleared within Local181's recruitment area, though in evidence is an availablerecord of Russell's payment of service dues during cer-tain periods, but notably not inclusive of the Hindmanwork period.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. Raymond's project in Covington, Kenton County,KentuckyKenton County is one of the four counties in Ken-tucky excluded from coverage by Local 181's HighwayAgreement. It is within the jurisdiction of Local Union181. Bischoff was assigned to the Kenton Countyproject. Bischoff testified without contradiction that hehad obtained the approval of a Local 181 business agentto transfer Russell (and one other operator) to theKenton County project. Russell confirmed that Bischoffhad transferred him from Hindman, eastern Kentucky, toperform road work for Raymond at Covington, whereRussell worked on road repair from November 1, 1979,until, as he recalled it, late January/early February 1980,though there is indication from Local 181's record ofRussell's payment of service dues to Local 181 that Rus-sell probably finished in Covington prior to January 7,1980. In,any event Russell's next employment was byBluegrass on its Fisherville project.c. Bluegrass' (union operated) Fisherville projectLouisville is located in Jefferson County, Kentucky.Bluegrass obtained a contract from the State of Ken-tucky to perform road work on Route 155 south of Jef-ferson County (herein the Fisherville project). Pattersonwas general superintendent; Bischoff was superintendent;and Ed Baker was initially an assistant on that project.Russell's recollection was that he worked at Fisher-ville from January or the first of February 1980 throughthe fall of 1980. Russell also recalled that when the jobstarted Bluegrass was in the process of signing a unioncontract for that project. However, Russell was alreadyemployed on the job. According to Russell, businessagent Aubrey Buchanan came by and asked Russell ifRussell had been cleared into Local 181, and Russell in-formed Buchanan at that time that he had, by Creech,out of Local 181's Lexington office (in regard to theHindman project). The latter was confirmed by Buchan-an. Russell also testified that he had thereafter paid $2.50per week service dues to Local 181 while working at Fi-sherville. The first entry of any service dues paid byRussell is on February 15 for the period January 7through February 16, 1980. As Russell's immediate prioremployment was in Kenton County, not within Local181's contractual area, but Local 181's, as earlier noted,it is thereby indicated that Russell more probably hadbegun his employment with Bluegrass at Fisherville onor about January 7, 1980. I so conclude and find.Bischoff testified that Patterson had arranged withLocal 181 that the Fisherville job would be operatedunion. A letter of assent (to the union contract) was exe-cuted on behalf of Bluegrass with Local 181 coveringthat one project. The same was essentially confirmed byBuchanan, and was confirmed as well by Business Man-ager Owen. Bischoff testified relatedly that at the timethe prevailing wage rate on such road project was thesame as union scale and that if a job was operated unionthe fringe benefits were to be paid to various union trustfunds; if the job was nonunion, fringe benefits were paidin kind directly to the employee. For the Fishervilleproject Bishoff also testified corroboratively that theabove fringe benefit contributions on the Fishervilleproject were paid to the Union (trust funds). I find thatBluegrass' Fisherville project was operated under unioncontract conditions pursuant to a written agreement(letter of assent) covering that one job.Bischoff was on vacation for the last 3 weeks of Feb-ruary 1980. Baker took over as project superintendent atFisherville. When Bischoff returned from vacation heacted more as an assistant general superintendent super-vising in and out of Fisherville, but also supervising an-other job in Covington. By May Raymond had obtainedthree jobs in Covington, and from about July throughDecember 1980 Bischoff was involved full time in Cov-ington supervision in Kenton County. Thus, after July1980, Patterson and Baker ran Fisherville exclusively.Russell's next employment was to be at Raymond'sOuter Loop project. As Russell has testified that he nor-mally received assignments from either Patterson or Bis-choff and as Bischoff has testified he had nothing to dowith the Outer Loop project at this time, I conclude andfind that Patterson employed Russell initially on Ray-mond's Outer Loop project.d. Raymond's Outer Loop ProjectNeither Patterson nor Baker testified in this proceed-ing. Nonetheless, it is clearly established that Russell was,as he claimed, one of the first operators employed byRaymond on the Highway 65 south project locatedsouth of Louisville in Jefferson County (herein the OuterLoop project) beginning around mid-September 1980.This finding is based on Russell's credited testimony ofperforming startup clearing work for the Engineers, andas confirmed by joint exhibit factual provision that Rus-sell's name had appeared on an Outer Loop initial time-sheet submitted by the superintendent of that project forthe week ending September 21, 1980 (and prior even tothe first certified payroll for that project), and with anessential confirmation of early clearance thereon on byBuchanan.Thus, Buchanan, called as a witness by the GeneralCounsel, testified that he had held an initial prejob con-ference with Ruby Construction. Buchanan later attend-ed a second prejob conference with Raymond, whichhad been awarded the subcontract on the Outer Loopproject. Baker was assigned as project superintendent.Bischoff still was assigned at the time to full-time servicein the Covington area in Kenton County, and was notreassigned to the Outer Loop project until late Decem-ber or early January after the Outer Loop job had beentemporarily shut down (probably at the very end of De-cember). It is thus more likely that it was Baker who at-tended the prejob conference along with Patterson(rather than Bischoff, as was recalled by Buchanan). Inany event, I find that Patterson was present, that Patter-son asked Buchanan if it would be all right to bring twooperators to the project, Russell and a drill operator, andthat Buchanan (initially) cleared Raymond's request.Owen confirmed that this was a common practice.However, sometime later, Superintendent Baker toldRussell on the jobsite that Buchanan had called andasked that Russell and drill operator Darrell Ulrey go to614 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)Local 181's office, which both thereafter did. When Rus-sell arrived he asked Buchanan what the problem was.Russell believed that Buchanan had recognized him fromthe Fisherville project, but Buchanan did not say that.Neither does it appear that he had cleared Russell be-cause of work at Fisherville, prior Raymond workwithin the past year, rather than as above. Russell testi-fied that Buchanan replied: "Russell, there's no problemwith you, but-I can't clear Darrell in because he don'thave a card." According to Russell, Buchanan then said,"Russell, you go on back to work." Russell did, and as-serted generally that he had worked on the Outer Loopproject until its shutdown for the winter months. How-ever, the evidence reveals that Russell had receivedother assignments in the interim, as shown infra.Buchanan essentially confirmed Russell's arrival at thehall, with Russell stating that Baker had told him tocome in, which Buchanan testified was a mistake (appar-ently made by Baker) as Russell had been alreadycleared at the prejob conference, had a book, and waspaid up on service dues. (Russell's service dues recordconfirms that Russell had already paid service dues inAugust covering the period through September 30,1980.)Russell returned to the jobsite and, from stipulatedJoint Exhibit 1 containing certain payroll compilations, itappears that Russell worked directly on the Outer Loopthrough the payroll week ending October 19, 1980. Bu-chanan testified generally that sometime later he had no-ticed that Russell was gone from the Outer Loop job inlate 1980, but Buchanan was not aware where Russellhad gone.Russell testified that he did on occasion transport cer-tain heavy equipment on a lowboy, beginning while atFisherville, but also while at the Outer Loop, essentiallyin November, and mostly to Florida. Russell also ac-knowledged that he could have driven the lowboy trans-port during the specific weeks ending November 9, 16,and 23. I find that he did, and substantially so during theweeks in that period. However, contrary to the Union'sassertion (in its opening statement) that Russell had alsotransported such equipment in early 1981 and was notoperating under the contract in doing so, I credit Rus-sell's uncontradicted testimony that he did not believe hehad transported any equipment in early 1981. Althoughthere is some confusion in Russell's testimony as to hisearlier transport of equipment for Raymond and Blue-grass, there is none as to his testimony that he wasalways paid the usual operator pay while transportingthe heavy equipment to the jobsites where most of thetime one of the operators present on the jobsite wouldthen unload it. Moreover, I credit Bischoff's illuminatingtestimony in that regard that he knew the whole story onthe transport of such heavy equipment by Russell; that ithad occurred in late 1980; that it was all equipmentowned by Raymond; that it was for Raymond projects(in Kenton County and Florida); and that Raymond hadno contract with the teamsters, but regularly paid thepeople who transported its heavy equipment operators'pay while doing so.It is apparent from the foregoing, as Bischoff has relat-ed in summary, and I now find, that from September1979 through November 1980 Russell had worked underunion contract conditions for Raymond (union) projectsand Raymond work, or the Bluegrass Fisherville project,itself specially operated under union contract conditions.Russell's next assignment, however, would be for a Blue-grass nonunion project at Corbin, Kentucky. Bischoffhad nothing to do with the assignment of Russell to thatproject.e. Bluegrass' nonunion job in Corbin, Knox County,KentuckyRussell related that he was transferred to the U.S. 25Eroad project south of Corbin in Knox County (herein theCorbin project) by either Patterson or Bischoff. Howev-er, I credit Bischoff that he was supervising the projectsin Kenton County through their playdown in late De-cember 1980, at which time he was reassigned to theOuter Loop job (I find) about the first week in 1981; thatthe Outer Loop job was shut down for a week or so, andRussell was not there; and that Bischoff did not startgoing to (supervising) Corbin, Kentucky, until the latesummer of 1981, though Bischoff acknowledged that heknew Russell had worked in Corbin (from an early 1981visit there). More pointedly, I credit the specific testimo-ny of Bischoff that he had not transferred Russell toCorbin, as he was not around there at the time of Rus-sell's initial assignment (employment) there. It is thusagain likely that it was dual officer Patterson who hadnext assigned (employed) Russell on the Bluegrass'Corbin nonunion project in Knox County. I furthercredit Bischoffs testimony that he had nothing to dowith the running of the Corbin project during the mate-rial time of Russell's employment there. Nonetheless, Bis-choff was aware that Russell was working at the Blue-grass Corbin project and that it was being operated non-union.Russell appears on the (Corbin) Knox County payrollbeginning the week ending December 7, 1980, and ex-tending through March 8, 1981. (In passing it is observedthat it is thereby indicated that Russell had worked atleast I day, more probably 2, at Corbin in early March,thus probably last on March 3, discussed infra.) In the in-terim on January 6, 1981, Russell paid his service dues toLocal 181 for the period covering October I throughDecember 20, 1980, thus covering working time for bothRaymond's Outer Loop and transport work and Blue-grass' nonunion Corbin project work. Russell explainedgenerally that he was being switched around betweenRaymond and Bluegrass, that he could not rememberwhich had what, and that rather than try to keep upwith it he had just paid service dues for all of the time.On the other hand, Russell acknowledged that heworked on the Corbin job in January and February and,on cross-examination, that he was not referred to theBluegrass Corbin project by Local 181; and he also ac-knowledged that he was aware that he was not under theunion contract while working there.Russell was last operating a D-8 dozer on the Corbinproject. The machine broke down. According to Russell,the (unidentified) superintendent was going to assignRussell to a D-7 dozer and lay off another operator, but615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRussell told the superintendent that he wanted to take aweek or two off and the superintendent agreed. Russellsubsequently went home to Illinois for a 1- to 2-week va-cation.C. The controversy over Russell's return to the OuterLoop1. The additional facts that are readily establishedAs noted, Russell appears on the Bluegrass payroll forthe (nonunion) Corbin, Knox County project from theweek ending December 7, 1980, through the weekending March 8, 1981. Hours shown worked by Russellduring that last week are 9 regular hours and 2 overtimehours. Given that the payroll ended on Sunday, and that8 hours more likely constituted a regular day, it wouldappear as more probable than not that Russell last actual-ly worked on the Corbin project on Tuesday, March 3,1981. On that occasion, the rear end of the dozer he wasoperating fell out, as he reported. It was thus as likely onMarch 3 that Russell elected and arranged to take a 1- to2-week vacation while still employed by Bluegrass, as in-dicated by his having sought and obtained permission ofBluegrass supervision to take the time off. Russell initial-ly did not so relate, however, on at least one later occa-sion he asserted, that it was even before he left on vaca-tion that he had been told by either Patterson or Bischoffthat on his return he was to go back on the Outer Loopto finish up that job. Absent specific corroboration, andon the weight of other evidence of record, I do notcredit this particular recollection of Russell.Joint Exhibit I shows that there were seven employees(last) employed on the Outer Loop payroll for the weekending January 4, 1981; and that they "had been workingfrom the start of the job, or close to it." Russell was notamong them. They were: Terry Hay, Allen Ayres, JesseAyres, Robert Benock, Hawley Chandler, Kenneth F.Squires, and Bruce Kemp. Bischoff was assigned to theOuter Loop project about the end of December or firstpart of January. His general recollections were that ev-erybody at the Outer Loop was laid off for a week or soaround the first of the year; that, during the (subsequent)winter months, they had "piddled" with a couple ofmen; that it was probably around the first of Marchwhen they really started up; and that it was along aboutthat time that Obie Lewis was assigned as the superin-tendent of the Outer Loop project. Bischoff was a gener-al superintendent at the time and Lewis' superior on theOuter Loop job.Lewis, who at the time of the hearing was employedby Ruby Construction, was previously employed byRaymond from May 1980 through December 1981.Lewis recalled more specifically that it was about thefirst of February 1981 that he was assigned to the OuterLoop project. Lewis testified that at the time he wasgiven a list of prior employees that, as far as he knew,had been working at the Outer Loop when they werelaid off during the winter months. Lewis described thelist as in form a record of some payroll type, or other-wise, that had contained certain named employees and,alongside the names, the certain equipment that was op-erated by the employees. Lewis could not otherwiseidentify the record used, and the referenced list (record)was not produced in evidence.At the hearing Lewis related that he had been givensuch a record, or list, by either Baker or Bischoff,though in a prior affidavit given during the investigationof the underlying charge on September 29, 1981, thusmuch closer to the event and at a time when Lewis ac-knowledged that his memory was better, Lewis there re-corded that it was the former Job Superintendent Bakerwho had provided him with the list of prior employeeson the job. According to Lewis, he was told that the em-ployees named on the list were good employees, and thathe should call them. (In that affidavit, he does record hisrecollection of Russell's name being on the list.)Lewis was of firm and convincing recollection that thefirst two operators that he called back, about mid-Febru-ary to the first of March, were Robert Benock (to oper-ate a "Back-hoe") and Bruce Kemp (to operate a D-8 orD-9 dozer). It was his understanding that both had previ-ously worked on the Outer Loop project prior to thewinter layoff; and, as noted earlier, both Benock andKempt do appear on the (I find) last prior Outer Looppayroll evidenced for the week ending January 4, nota-bly some 6 weeks earlier. I thus find Benock and Kemphad been laid off from the Outer Loop project for 6weeks or more. Although Mears testified that he was notin charge of the project at the time Benock and Kempwere recalled, Mears testified without contradiction thaton subsequently checking union records he had deter-mined that both were on the out-of-work list at the timeof their recall.At the hearing Lewis testified that he recalled thatRussell's name was also on the list as an operator for afront-end loader or "hi-lift"; and that his instruction wasthat if he needed a hi-lift operator he was to call Russell.Otherwise Lewis could not recall where Russell's namehad appeared on the list, nor in what order he was even-tually called back. There is major conflict and/or incon-sistency in much of Lewis' testimony in regard to Rus-sell's reemployment. Lewis, however, did testify persua-sively that at the time he called Benock and Kemp backhe had had no need of a hi-lift operator.Joint Exhibit I also reveals that operator Garnie Raywas employed for the week ending March 15, 1981, butwith the factual notation that it was for the first time(ever) Ray had appeared on an Outer Loop payroll.However, Mears testified without objection that Ray hadreported to Mears personally that Raymond had calledRay back to work directly, and that Ray had askedMears if it was all right to go to work. The GeneralCounsel relies on Mears' relation that Ray worked onthe Fisherville job in the fall (1980), but Mears also testi-fied (insofar as this record shows) that Ray worked forRaymond in December, or the late fall of 1980, so hecleared Ray and put "recalled" on his card for Ray-mond. S. L. Figg Sr. was also employed on the OuterLoop payroll for the week ending March 22, 1981, butwith the further notation that Figg worked approximate-ly I week. Lewis testified that Figg was referred out as ahi-lift operator under circumstances to be discussed infra,but that he soon proved to be unsatisfactory in operating616 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)that equipment. The hours that Ray and Figg worked inthese periods are not shown on the record. Their begin-ning dates of employment are not precisely established.In contrast, Russell first appears on the Outer Looppayroll (in 1981) for the week ending March 29. JointExhibit I reveals that Russell worked 40 regular hoursand 6 overtime hours in that period. On the basis of theabove, pertinent provisions of the contract, and otherevidence of record, I conclude and find that Russellbegan work on the Outer Loop on March 23, 1981, as ahi-lift operator. Russell thereafter continued working onthe Outer Loop, essentially, through the project's end onDecember 11, 1981. It is uncontested, and I find, thatfrom Russell's initial employment in the Outer Loopproject on March 23, 1981, Russell has suffered no lossof employment irrespective of any union conduct hereinshown taken in his regard.It also has been evidenced uncontestedly herein thattwo Local 181 member-operators had earlier "hired inoff the bank" (i.e., hired into a contractor without properclearance) in District 5, Paducah, Kentucky; that unioncharges were subsequently brought against the two oper-ators for soliciting their own work; that they had beenfound guilty; that fines of $750 were imposed; and thatthe operators had thereupon paid their fines. Owen gen-erally recalled the occurrences were approximately 18months prior to the hearing (which would place the inci-dents in early 1981). In any event, Owen, through whomall charges (and fines) pass, testified definitively that thefines of Local 181 members for similar incidents ofwhich Russell was charged had occurred prior to theRussell fine to be considered hereinafter.Owen did not know that Russell had been a memberof Local 181 in the past. More pointedly, he did notknow that Russell had in fact worked earlier on Ray-mond's Outer Loop project, and he only knew of Rus-sell's prior employment by Bluegrass. As to the Union'sfailure to have a work record on Russell, Owen couldonly offer in explanation that it was either misplaced or,because Russell was never previously actually referredout by Local 181, no work record had ever been gener-ated on his clearance. (The latter would involve seem-ingly a repetitive error. I do not find it very persuasiveas an explanation.)Finally, the record reveals uncontestedly that it was inMarch 1982 that Russell for the first time had requestedthat he be, and was then, put on Local 181's out-of-worklist. In April 1982, Ruby Construction by its (then) Su-perintendent Lewis called Mears at the hall to request areferral of Russell by name to a certain current workproject. Mears testified that he turned such request overto Bland, who had previously been assigned to servicethat project. There is no contention advanced of any im-propriety or irregularity as to the latter. The incidentcorroborates other union testimony that, when a businessagent was assigned a particular project (area), that agentnormally handled all the service requests for that project.It also evidences there was a Lewis referral request onRussell associated with both Bland and Mears. Lewishad confused recollection otherwise as to a claimed (ma-terial) earlier contact of either Bland or Mears aboutRussell's employment on the Outer Loop.2. The uncontested internal union chargesIt is uncontested that Mears spoke to Russell while hewas working on the Outer Loop jobsite in 1981. Mearsessentially told Russell that if he did not quit chargeswould be preferred against him for violation of certainunion bylaws. It is also uncontested that, in a letter(dated April 21) addressed to the Respondent's recordingand corresponding secretary Gene Marksberry, Mearspreferred charges against Russell under the followingsubsections of article 2, section 2, IUOE Local 181bylaws:(I) Failure to observe and follow customary pro-cedures and regulations concerning assignment towork, transfer of work, or reporting in "out ofwork" list.(7) Refusing to comply with lawful orders ofbusiness agents or officers of the Local Union.(8) Accepting employment without the properjob clearance.Additionally, Mears further charged Russell with "vio-lation of Article XV, Section 3(a) of the InternationalConstitution," which states in part:Members of one Local Union shall not seek em-ployment, be employed, or remain at work at thecraft within the territorial jurisdiction of anotherLocal Union without the consent of such otherLocal Union.On May 16, Marksberry notified Russell by certifiedletter of the above charges that had been filed againsthim and of his trial date thereon being set for August 4,1981. Russell was aware of the Union's certified letterbeing sent to him, though Russell did not pick it up atthe post office. Russell explained that he did not do sobecause it meant he would have to take time off fromwork to do so and because it was his view that a certi-fied letter usually meant bad news. Russell testified hewas not aware, inter alia, that he had been charged withhaving accepted employment without proper job clear-ance, as Mears had only told him of (1) and (7) above.Russell did not appear for the (internal union) trial.The trial was duly held as scheduled on August 4. Ascomplainant, Mears presented the case against Russell,but through the use of District Representative HowardMills Jr. as witness. Mills did not testify herein.3Of themembership recorded present (50 at the outset and 52 atthe end), the membership voted guilty, 49 to 1. Local181's president Russell Pierce thereupon imposed the fineof $750.On August 20, another certified letter (dated August 6)was sent to Russell by Marksberry. This letter notifiedRussell of the holding of the trial and its outcome, whichs Accordingly, I do not rely in placement of the timing of controvert-ed events on the dates supplied by Mills, as reflected in the minutes ofthat trial (in evidence), certain of which appear as clearly contrary to theweight of other evidence found more convincing herein. I have evaluatedother assertions therein attributed to the complainant (Mears) in the lightof his testimony herein, and placed the greater reliance on the latter.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice was (again) not picked up by Russell. The letteralso advised Russell of his 30-day appeal rights, and gavefurther notice that upon being in arrears of paying a finefor 30 days, inter alia, "thereafter until the fine is paid nodues owed by such member can be received or acceptedby the Local." Russell was in due course informed of thetrial outcome by his own local, Local 841. The fine re-mains unpaid by Russell. Russell has not appealed. How-ever, as earlier noted, the underlying charge was interim-ly filed by Russell on August 31, with complaint issuanceon October 14, inter alia, alleging that the charges andfine under Russell's circumstances to be shown hereinwere violative of the Act.3. The matters in controversya. Preliminary observations on credibilityThere is considerable conflict and/or substantial confu-sion in this record as to the actual circumstances leadingto Russell becoming next employed by Raymond on itsOuter Loop project on March 23, and particularly so asto witnesses' recollections of a number of Russell-Ray-mond supervision Local 181 communications bearingthereon. At the outset it is to be observed that thecharge filing and its investigation occurred essentiallysome 5 months after many of the material events in con-troversy purportedly took place, and that the witnesseswere testifying at hearing some 16-17 months after theevents.While I have found Bischoff to be a generally crediblewitness, certain of his testimony was clearly tentative.Lewis' testimony presented major credibility difficultiesof a different origin, namely, of analytical evaluation inlight of his hearing testimonial description of certain inci-dents omitted from his prior affidavit or, in certain in-stances, and deemed of more serious consequence oncredibility determination, of incidents and/or recollec-tions appearing in direct conflict therewith to the pointLewis himself acknowledged that there was probableerror in his prior affidavit. Lewis, as well, at the hearing,in certain instances appeared to give directly conflictingaccounts. As to Russell's testimony, in certain respects italso varied to the point of creating its own ambiguitiesand inconsistencies, and in certain other material aspectswas simply not corroborated.Mears' testimony, in contrast, while containing less inambiguity, was itself left somewhat the less determina-tively persuasive by the limited testimony of Buchanan(essentially as a witness called by the General Counsel)and the nonappearance of either Mills or Bland as a wit-ness at all. Nonetheless, as will be observed, other evi-dence, including several candid and revealing admissionsby Russell, Bischoff, and Lewis, are in the end viewedsubstantially supportive of much of Mears' recollectionsof the progression of events prior to March 23, but not sothereafter.In general, in resolving the various conflicts herein, Ihave overall evaluated all witnesses' recollections for dis-cernment of plausible relationships that might thereinreveal a common thread of a more likely progression ofevents. Where conflict or ambiguity nonetheless ap-peared to remain, I have made an effort to reflect thereasons appearing of record for the credit of the one ver-sion over another. However, to the extent other testimo-ny of the witnesses may appear of record in conflict withfacts to be found hereinafter, the same has been dulyconsidered, but found not persuasive as being in conflictwith the clear weight of other evidence deemed themore reliable, and thus to be credited.b. Russell's late February-early March visit to theunion hallRussell's initial recollection was that it was before hewent home to Illinois on vacation that he had gone bythe hall in order to catch up on all his permits (servicedues). Russell related that he believed that it was busi-ness agent Bill Bland who had informed him at that timethat the service dues had gone up to $5 per week.Whether Russell visited the hall and spoke to Blandthen, Russell's initial recollection that he had also paidhis service dues at that time was shown clearly errone-ous by convincing documentary evidence. Russell hasotherwise severally recalled that he had not asked Blandto put his name on the out-of-work list nor asked to bereferred out to another job, and that he had not quit thejob at Bluegrass; and he acknowledged that he was stillemployed by Bluegrass at the time. In passing, it is to beobserved that though Bland did not testify Buchanan tes-tified that he serviced the Outer Loop job while a busi-ness representative, as he recalled it though admitting toinexact recollection, through the first or second week inFebruary; and Mears testified he took it over from Bu-chanan, as he recalled it, approximately the first ofMarch. 1 credit Mears, and I find that the Outer Loopjob was serviced by Buchanan until Mears took it over.Russell in his recalled conversation with Bland aboutincreased service dues (compatibly) neither related thatthere was any discussion by him at the time of his returnto the Outer Loop or that any notice was given that hisemployment with Bluegrass had ceased. Even assumingRussell had gone by the hall in late February, or morelikely in early March, before going to Illinois on vaca-tion and spoking to Bland, it seems more probable fromRussell's own account that Russell was not then awareof a prospective nonreturn of his dozer to Corbin, dis-cussed infra; and that Russell had not likely been, as ofthat time, directed to return to the Outer Loop project.At least (I find) the same is initially contraindicated asRussell did not pursue that prospect with Bland, as helater did with Mears, immediately upon his return froman interim Illinois vacation.Mears testified (without objection) that it was after thefirst of two certain conversations that he had with Rus-sell (the first occurring on March 12 and the second con-versation approximately a week later) about Russellwanting to go to work on the Outer Loop that a unionsecretary had informed Mears that Russell had just paidhis service dues up before talking to Mears. Upon thenchecking the service dues record, Mears determined thatRussell had last previously paid service dues up till Janu-ary (actually through December 20) before having thatday paid up through February 28. Russell's service duesrecord, itself earlier placed in evidence by the General618 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)Counsel, has a confirming entry of a payment by Russellon March 12, 1981, of service dues for the period cover-ing January 5 through February 28, 1981, notably for aperiod covering work (I find) performed by Russell ex-clusively for Bluegrass on its nonunion Corbin project.Mears acknowledged that upon his review Russell's serv-ice dues record indicated to Mears that Russell had beenworking all along in that period.According to Mears' recollection, during that firstconversation with Russell, Russell was identified toMears by Buchanan as being a Local 841 member. Thatwould support, but not compel, a finding that the firstRussell-Mears conversation might have occurred earlierthan March 12. However, Russell had confirming recol-lection otherwise that he had not spoken to Mears untilafter Russell had returned from vacation, and on stillother occasions acknowledged as well that he mighthave been at the hall in March, just after he got backfrom Illinois. Accordingly, I am convinced, and I pres-ently find, that it was on March 12 when Russell came inand not only paid service dues for the period coveringhis (exclusive) Corbin nonunion work for Bluegrass, butwhen he first spoke to Mears about desiring to return toemployment with Raymond on the Outer Loop project.What Russell said is unclear.While Russell has related only one visit to the hall,with discussion thereon first with Mears and then Mills,Mears subsequently testified there were two discussionsbetween him and Russell (the second being followed bya Russell-Mills conversation) which was not thereaftercontroverted by Russell. I credit Mears that there weretwo such conversations. I further presently find that thefirst was on March 12, and that it was on the second oc-casion, 1-2 weeks later, that Russell also spoke to Mills,even now notable as being about the time that Russellwould again start working on the Outer Loop.c. The Russell-Mears-Mills conversations(1) The first Russell-Mears conversationRussell related that after a conversation with Lewis hewent to the union hall and spoke with Mears. Russell'sinitially recalled (single conversation) version is that hetold Mears that he wanted to go back to the OuterLoop, that they had just switched him around, and thathe wanted to go back to the Outer Loop and finish thejob. Russell's initial recollection was that Mears had thensaid that Russell would have to talk to Mills.Mears testified that there were two conversations hehad with Russell at the union hall. On the first occasion,which Mears clarified was on March 12, Mears relatedthat Russell came in and said he wanted to go to workfor Raymond on the Outer Loop. According to Mears,Russell had not worked on one of Mears' jobs before andhe did not know Russell at the time. Mills and Buchananwere present. During the conversation Buchanan identi-fied Russell as being a Local 841 member. Mears has cat-egorically denied that he had had a prior request fromRaymond for a referral of Russell to the Outer Loop.Mears first checked the out-of-work list. Mears then toldRussell that Russell was not on the out-of-work list andthat, if Russell would sign the list, Mears could possiblyget him out, but it may not be to Raymond. It wasMears' recollection that he had also told Russell that hehad 350 members on the out-of-work list and that hewould try to place Russell, but would not guaranteeRussell a referral to Raymond because it might be withanother construction company. Mears' recollection wasthat Russell had simply made no response at the time asto (suggested) entry of his name on the out-of-work listand that Russell then left the hall without getting on thelist.Russell confirmed that Mears had asked Russell to puthis name on the out-of-work list and that he did not, butdid not recall the statement by Mears at the time as tothe number then on the out-of-work list. As Russell doesnot deny, and as Mears' statement accurately reflects, theexisting condition of the out-of-work list, and as I findMears to be a generally credible witness, I find it likelythat Mears made some mention of the number of individ-uals out of work to Russell at the time. Russell has alsotestified that he did not place himself on the out-of-worklist because (in his view) he was not out of work, as hehad not been laid off. I credit Russell that he held thatview. Whether he was legally justified in doing so is an-other question to be resolved herein.According to Mears, it was only after Russell had leftthat a secretary had then informed Mears that Russell,just previous to talking to Mears, had paid up his servicedues. Mears testified that Russell had not told Mears thathe had been working a nonunion job for Bluegrass; nordid Russell inform Mears that he had been on vacation inIllinois. Upon report of the secretary, Mears reviewedRussell's service dues record. It was at that point that itwas indicated to Mears that Russell had been working allalong, at least through February 28. Mears also testifiedthat he did not make any effort at the time to reviewRussell's work record. Plausibility of that aside, I amwholly persuaded in view of Buchanan's presence andprior responsibility for the Outer Loop, as well as inlight of Mears' present responsibility for that project,that Mears would have been then made minimally awarethat Russell had in the recent past been working someplace other than the Outer Loop. Indeed, Buchananwould have been well aware Russell had not been work-ing at the Outer Loop for some time, having been ob-served to have left the Outer Loop sometime in later1980.(2) The second Russell-Mears conversation and theRussell-Mills conversationMears related that it was about a week later that Rus-sell came in again and told Mears that he would like togo to work for Raymond on the Outer Loop. (I find thelatter a more likely expression by Russell in the first con-versation.) According to Mears, after he told Russell thesame thing, Russell then asked to speak to Mills, Mears'direct superior. Russell's version again was that he toldMears that he wanted to go back to the Outer Loop, thatthey had just switched him around, and that he wantedto go back and finish the job up. Russell recalled thatthey walked to the mail lobby where they found Mills.Russell's (initial) recollection was that Mears told Mills of619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRussell's intentions of going back; this was later related aswanting to go back to the Outer Loop project. Howev-er, on another occasion, in explaining the reason that hedid not sign the out-of-work list, Russell testified that hewas going back to work at the Outer Loop to finish up thejob. Mills then said, "He can't go back to work at theOuter Loop." Russell recalled that Mills opened adrawer, or something, thumbed through it, and then said,"In fact we have no record of you ever working at theOuter Loop." Russell told Mills that he was one of thefirst, if not the first, operator on the job at the OuterLoop. Mills repeated, "We have no record of you everbeing at the Outer Loop, and you are not going back towork at the Outer Loop." Russell then asked Mills why.Mills gave no answer, but, according to Russell, wentinto his office and slammed the door.Mears has again categorically denied that he had evenas of this time received any prior call for Russell fromRaymond. Mears recalled that Russell spoke to Mills inMills' office. However, otherwise, Mears has not ad-dressed Russell's above-related version of the conversa-tion with Mills. Although I credit Mears that there weretwo conversations, which Russell notably did not subse-quently deny, I credit Russell's version of the subsequentconversation with Mills, inclusive of Mears' openingstatement to Mills of Russell's wanting to go back on theOuter Loop project, and Russell's specific claim to Mills,when the latter had asserted that the Union had norecord of his employment there, that Russell was one ofthe first operators on that job. I further find it likely thatit was in this second conversation that Russell had earliertold Mears that he wanted to go back on the RaymondOuter Loop job, and that they had just switched himaround. It is inconceivable to me that the Union was notaware by this time of Russell having interimly worked atBluegrass' Corbin job, which operated nonunion. Beforeaddressing the plausibility of Mears' categorical denialthat Raymond had requested a referral of Russell even atthis time, it is necessary to address other, much conflict-ing evidence bearing thereon, including the nature of theoffered evidence of Raymond's contact with the Unionabout Russell.d. Raymond-Russell conversationsThough preliminarily stating that he could not remem-ber exactly how it went, Russell has otherwise relatedthat he believed the next (supervisory) discussion he hadabout employment was with Bischoff in March, after hehad taken (time) off. According to Russell, Bischoff toldRussell that when Russell returned Obie Lewis would berunning the Outer Loop job, and that Russell should callLewis. On another occasion, Russell testified significant-ly that he did not remember whether it was on thephone, or not, that he was (first) told to go back to workon the Outer Loop.Bischoff related (generally) that Russell and he hadtouched base through the winter a couple of times aboutgoing to work in the spring. Bischoff explained that itwas a common practice for employees to make such aninquiry about whether they were going to have a job,and where. I am not persuaded at all therefrom that Bis-choff has thereby corroborated that Russell had been di-rected at the time of Bluegrass machine breakdown onMarch 3 to return to the Raymond Outer Loop job.Though somewhat tentatively, suggestive of nondirectinvolvement therewith, Bischoff has nonetheless related-ly testified that circumstances were that after the ma-chine operated by Russell had broken down it was sentto the shop for repairs, and that the dozer had thereafterbeen sent to a coal mine operation. Bischoff then offeredan explanation as the way it happened that with Russell'smachine gone from the Corbin project Russell would notbe going back to the Corbin job. Although it was left un-clear of record when it was known, and by whom decid-ed, that the machine theretofore operated by Russell forBluegrass, when repaired, would not be returned toCorbin but transferred to a coal mine operation, nor if,and how, Russell became aware thereof, I am whollypersuaded by Russell's testimony that it was not he whodecided he was to no longer work for Bluegrass atCorbin.Bischoffs only offered additional testimony relative toRussell's further employment thereafter was but indica-tive of a subsequent discussion between Russell and himof a different employment opportunity with Raymond.Thus, Bischoff's best recollection was that either Russellhad called him, or Bischoff had called Russell, about apossibility of Russell working at the Outer Loop. Russell,while confirming a conversation with Bischoff, did notidentify the originator of the call.The issue of origination of the first Russell-Bischoffcall momentarily aside, it is otherwise to be observedthat the substance of the call as recalled by Bischoff is incontent congruous with Russell's recollection that he hadbeen then informed by Bischoff that Lewis would berunning the Outer Loop job, and that Russell should callLewis about employment on the Outer Loop job. I am inthe end persuaded, and I find, that it is more probablethat Russell had initially called Bischoff (who contraryto Russell's hearing recollection has testified that he wasnot involved in direct supervision of the Corbin job atthat time). While such an inquiry on prospective workopportunity may be the normal practice of a current em-ployee (particularly one who travels with his employer),as was credibly attested to by Bischoff, here it must benoted that Russell, whether wittingly and reasonablydoing so under the circumstances or no, was last, if notstill presently at the time of the call of Bischoff, an em-ployee of Bluegrass, initially calling and speaking to a(then) supervisor of Raymond about Russell's futurework opportunity, with discussion devolving to discus-sion of possible work opportunity for Russell at Ray-mond's Outer Loop.Russell's version of (first) subsequent communicationwith Lewis was simply that he had reported (by phone)to Lewis that he would need the 2 weeks off, or that hewould be a few days later than anticipated. The latterwould appear more compatible with credited evidence ofRussell's last day of employment on the Corbin job asbeing probably March 3 and his return and presence soconvincingly evidenced in being at the union hall onMarch 12. Russell related that he also told Lewis that hewould check with Lewis when he got back in town.620 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)At the hearing, Lewis had a supportive recollection (atfirst) that he believed he had talked to Russell one timeearlier, viz, that Russell had called him from Illinois. (Ina prior affidavit of September 29, in contrast, Lewisthere recorded he had no prior conversations with Rus-sell prior to Lewis calling him back to work on March23.) However, the hearing recollection of Lewis other-wise then was that Russell had asked him about the workstatus and that Lewis had probably replied that in aweek or so he would probably need a hi-lift operator,but that Lewis would have to clear Russell with the hall.On cross-examination by the Union on this matter, Lewisthen further related that Russell's inquiry at the time wasas to whether the work was getting ready to start backup-or will Lewis have anything available for him. Lewisrecalled that he replied he would have something for a977 hi-lift in a week or so, explaining that was what Rus-sell operated.Although such a conversation between Russell andLewis at this time, confirmed at the hearing by Lewis asdiscussed infra, has the appearance of being in directconflict with Lewis' prior affidavit recording that he hadhad no prior conversations with Russell before callinghim back to work on March 23, on the basis of the pro-gressive background of (credited) Russell contact of Bis-choff, Bischoff's corroboration thereof, Bischoff's cor-roborative suggestion of contact of Lewis, and Russell'sown relation of such a call supporting Lewis' presentrecollection, I find it more probable there was suchphone contact, despite the contraindication by Lewis in aprior affidavit. However, I must then also address andconsider Lewis' other revealing comments on the back-ground of that conversation that he did not then knowRussell, and probably was not interested in Russell at thetime. The latter admission would appear significantly in-consistent with any purported presence of Russell's nameon the Baker list at this time. Bischoff did not corrobo-rate Lewis on Russell's name being on the Baker list. Al-though Bischoff (I find) later discussed Russell withLewis, it is not clear when he first did so. The aboveevidence does not indicate he had done so as of Russell'sfirst communication with Lewis from Illinois.e. The evidence bearing on asserted Raymond-Lewisrequests for referral of RussellRussell related that when he returned to town hechecked with Lewis again, this time in person on theOuter Loop job. (Thus, this would have been a secondconversation with Lewis before the March 23 recall.)According to Russell, it was on this occasion that Lewistold Russell that there was going to be a problem be-cause Lewis had talked to business agent Mears, and Rus-sell could not go back to work on the Outer Loop job.Russell's initial recollection was that Lewis had thenasked Russell to go by the Union's office and see if hecould get it straightened out or whatever. However,other Russell testimony given thereafter appears to sub-stantially detract from that recollection in that Russellalso has related that when he had (first) approached theUnion he did not know there was going to be a problembecause he had switched before (between Raymond andBluegrass) and there had been no problems. I find thelatter recollection to be the one as appearing far morelikely under all the credible attendant circumstances thatare to be revealed herein.Lewis has not specifically corroborated Russell as tothis (second) conversation with Russell at the project onRussell's return prior to Russell's visit to the hall norcorroborated a prior direction of Russell to talk to Mearsin a manner compatible with Russell's subsequent (first)conversation with Mears on March 12. Thus, at the hear-ing Lewis otherwise related that he had called the halland spoken to either Mears or Bland, and that they hadinformed Lewis that there was some difficulty with Rus-sell. (Mears, in contrast, categorically denied there hadbeen any Raymond request for Russell by name, andMears has specifically denied he had any conversationwith Lewis about Russell in March, though he did inApril on the jobsite, discussed infra.) According toLewis, he did not go into detail at the time because hedid not know Russell and, since he needed an operator thenext day, he had only then said, "Send me a hi-lift opera-tor." It was Lewis' further recollection that the Unionthen referred Figg, who did not work out. Lewis, at thehearing, otherwise recalled that there had been some-thing said about union dues, but then was not sure Mearshad said it, nor where he got that impression.In rather stark contrast with all the above, in the prioraffidavit given by Lewis on September 29 Lewis thererecorded as his earlier recollections not only that he hadhad no prior conversations with Russell before personal-ly calling him back to work on March 23, 1981, but thathe did not know if Russell had been on vacation, andthought at the time (that he recalled Russell) that Russellwas just on winter layoff like everyone else on the list.Even more notably, Lewis recorded there that it waswhen Mears came on the jobsite about 2-3 weeks afterRussell had started work that Mears in a conversationwith Lewis as an aside on other matters had mentionedto Lewis that Lewis "wasn't allowed to call Russellback." Lewis there recorded also that he thought Mearsmay have then said "something about permit fees, orchecking with the Union Hall." In that same affidavitLewis significantly also related that he had then "got intouch with Russell and told Russell to get in touch withthe hall and work things out." At the hearing Lewiswould have the latter direction relate to an earlier con-versation with Mears as claimed at the hearing. In the af-fidavit, however, Lewis clearly tied his own reaction anddirection of Russell to the specific statement attributed toMears as there reported made on the jobsite after Russellwas employed and his contact and direction to Russelldone at that time because Lewis did not want any trou-ble with the Union. I am led inexorably to conclude thatthere is major inconsistency in Lewis' hearing and prioraffidavit recorded recollections.Contrary to the General Counsel's subsequently ad-vanced argument that Lewis has here merely omittedfrom the affidavit certain earlier conversations which hehas now recalled and has credibly related at the hearing,it is my considered view of all the evidence that ratherappearing involved are very substantial and conflictingvariations in Lewis' hearing testimony, as well as both-621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfusing and significant departures by him from hisprior affidavit. Even were it to be accepted that it is theLewis affidavit that has contained the congeries of omis-sion which had there served to create the misrecollec-tions leading to present conflicting error, as Lewis him-self has as much as acknowledged as' probable in his ex-planation offered at the hearing when questioned on var-iances and conflict with his present hearing testimony,the same even then renders his hearing recollections nec-essarily the less convincing, if not to be regarded in lightof other inconsistencies still to be noted fatally suspect ofbeing simply unreliable. I conclude this is to be deemedso if not appearing well supported by other convincingand corroborative evidence.In the present instance Lewis can draw upon no con-vincing corroborative support from Russell's own recol-lection of a report of such a Lewis-Mears conversationhaving been timely made by Lewis to Russell on Rus-sell's initial return to the Outer Loop, where Russell hashimself essentially later revealed that in initially going tothe union hall he had not anticipated any problems.Moreover, Lewis has placed his own unclearly recalledMears (or Bland) conversation, which led to an earlierpurported report thereon and direction to Russell, onlyinconsistently after Russell's first conversation withMears had occurred on March 12. While Lewis laterslightly recanted to the extent of being almost sure hehad such a prior discussion with Mears, I ultimately findthat Lewis is, at best, simply mistaken, and that the morelikely circumstance is that he had otherwise first becomeaware there was to be a problem with Russell's returnnot from Mears, but from a report of Russell himself, onthe result of Russell's first conversation with Mears.According to Russell, after the conversation withMears, Russell went back to the Outer Loop and spoketo Lewis (which notably would now have been a thirdconversation with Lewis before Russell's recall to em-ployment on March 23). Russell's version is that he toldLewis what happened, that Lewis told Russell that hewould be afraid to put Russell to work because theUnion would probably shut the job down, and that Rus-sell then went home. Lewis did not corroborate suchconversation or statement. Moreover, his prior affidavitcontains the denial, "I never told Russell that he couldn'twork because the union might shut us down." I presentlyconclude and find, on the basis of more consistent evi-dence, only that Russell did report back to Lewis theproblem Russell had unexpectedly encountered when hehad gone in to pay his service dues and had an unfavor-able reaction from Mears when he broached being sentback to the Outer Loop job of Raymond. That circum-stance was notably itself later confirmed by Bischoff ason some later occasion having been itself reported to Bis-choff by Lewis, viz, that Russell had spoken to Mears,and there was going to be a problem with the Unionover Russell's working for them at the Outer Loop, dis-cussed infra. Presently I observe that the Union had notearlier assented to the nonunion company's (Bluegrass)employment of a unit employee (Russell) at the Corbinproject. Nor need I overlook Raymond supervision'slikely concern with factors potentially affecting theUnion's continued acceptance of Raymond and Bluegrassoperations as being operations by separate companies.There is other confirming evidence that Russell had al-ready spoken to Mears before Lewis even related he firstspoke to Mears about Russell. Lewis otherwise relatedthat he had serious dislike of firing a man, so after a fewdays of Figg's unsatisfactory operation of the hi-lift hehad first moved Figg about on other equipment and laterlaid him off after about a week or two. Since the recordreveals convincingly that Figg had first appeared on theOuter Loop payroll for the week ending March 22, andit appearing that he was sent in response to a Lewis testi-fied need for a hi-lift operator the next day, Figg wouldhave in any event not been employed (I find) beforeMarch 16 (Monday), and more probably not beforeMarch 17 (Tuesday). If Lewis' assertion of need for anoperator the next day is to be credited, it is likely his callto Mears if not on Monday, March 16, was no earlierthan Friday, March 13.As it is clear beyond question that Russell was at thehall earlier on March 12 and had already spoken toMears on that occasion about his desired return to theOuter Loop, I presently observe and find that evenLewis' account thus has Lewis calling the hall and firstperfunctorily requesting Russell, and then a hi-lift opera-tor, only after Russell's first visit and discussion withMears. It is found that Lewis called Mears for a hi-liftoperator referral only after having had the report fromRussell of his earlier conversation with Mears. Even if Iwere to credit Russell that Lewis had mentioned to himthat he was concerned about the job being shut down bythe Union as the reason for Russell not being hired atthat time by Lewis, there was no evidence the Unionsaid that. Furthermore, it would then appear as incon-gruous therewith that Lewis would turn around and onlya day or so later preliminarily ask for Russell's referral(whom he did not know) before perfunctorily generallyrequesting the Union to send him a hi-lift operator with-out any inquiry as to reason for refusal of Russell uponthe Employer's request.In contrast, Mears has specifically and categoricallydenied there had been any such request by Raymond (byname) for Russell's referral to the Outer Loop at thetime of Mears' first conversation with Russell on March12 when Russell first broached wanting to return to theOuter Loop. Under all the above circumstances I pres-ently credit Mears' testimony in that respect as inherent-ly appearing the more reliable on the weight of all theevidence presented. I am further persuaded, and I find,that, in thereafter requesting referral of a hi-lift operatorand being subsequently referred Figg, Lewis had notpreliminarily asked for Russell.Standing in little better stead as reliable evidence isLewis' additional hearing recollection indicative that itwas after Figg did not work out that Lewis had (again)called the hall and told them specifically that he wantedto get Russell on the job, and that Mears had then toldLewis that Lewis could bring Russell on the job andthere would be no harm (work stoppage) to Raymond,but Russell was not cleared to come on the job. Persua-sive force thereof is lost where Lewis is only later (at the622 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)hearing) to describe the same assurance of Mears interms of being a report he had received from Bischoffalong with Bischoff's instruction to Lewis that he shouldthen proceed to hire Russell (directly). Apart from theinstant conflicting recollections, and apart from earlierobserved inconsistency with the affidavit being contin-ued, now on a seemingly irreconcilable scale, it is more-over noted in other regard that Lewis even then contem-poraneously has revealed still further inconsistency oth-erwise in relating, in regard to his earlier report to Bis-choff on Figg's not working out and his need of a differ-ent operator, "I was informed by Bischoff at this time,Russell was a good hi-lift operator, get him out on thejob." The evidentiary inconsistencies of an earlier Lewisrequest of Rears, or the Union, for referral of Russell byname as hi-lift operator mounts. There are just too many,in my view, irreconcilable inconsistencies in Russell'sand Lewis' accounts to credit their accounts of a priorunion refusal of a Raymond request for Russell. I con-clude and find that the inherent explanation and prob-abilities of the events surrounding Russell's eventual em-ployment at the Outer Loop more probably lie else-where.Though Bischoff has tentatively recalled there mayhave been, and indeed he thought there had been, an ear-lier contact of the Union by Lewis about Russell, he tes-tified clearly that he was not privy to any such contact,and specifically that he had alluded only to possibleLewis contact. It is deemed presently even more signifi-cant that Bischoff has specifically denied personal knowl-edge on his part of any prior Raymond contact of Mearsabout a referral of Russell to the Outer Loop. Mears hascategorically denied any request received from Raymondfor Russell prior to even his second conversation withRussell (about the time Russell was recalled), and hasdenied any conversation with Lewis in March concern-ing requested referral of Russell to Raymond. Althoughhe did not specifically deny such as to Bischoff, Bischoffnever testified specifically thereto. Though Bischoff atfirst gave the appearance of but speculatively relatingthat maybe Lewis had sent Russell to the hall (initially)to try to get Russell checked through before startup, thesame is not only with appearance of being what morelikely actually occurred if Russell was initially sent at allby Lewis, but is confirmatory of some degree of initialapprehension by Lewis (and Bischoff) about the proprie-ty of Raymond's recall of Russell when Raymond super-vision (clearly Bischoff, and more likely Lewis as well)was no doubt well aware Russell had left the OuterLoop, and had worked in the interim as an employee ofBluegrass.Bischoff has otherwise clearly testified that Lewis hadinformed him (at some point) that Russell had talked to"Speck" Mears (Bischoff assumed), and "that there wasgoing to be a problem with Russell working with us." IfI have any remaining factfinding hesitation on this matterit is as to when Lewis first reported such to Bischoff,whether it was before any referral request was made byLewis for a hi-lift operator or only after having proceed-ed on his own, and after Figg did not work out. Again,Lewis would more likely have promptly received thereport from Russell's prior conversation with Mears onMarch 12, as Russell relates, whether or not Lewis sentRussell, given Russell's credited prior conversations withBischoff and Lewis. By that time it is more probablethan not that Bischoff would have also communicatedwith Lewis about Russell. Bischoff has additionally testi-fied that in a conversation he had with Russell (though itis not absolutely clear when he had that conversation,whether initially, or at this time) he told Russell, "[W]ewere going to try to get Russell on the other [OuterLoop] project," though he also testified that, in all hon-esty, "we tried to get somebody [first from the hall]." Onanother occasion Bischoff related that they did so tokeep the hassle down, and do what was right. However,that operator did not work out too good. According toBischoff, "it was at that point we decided we were goingto use Russell, who is a very experienced loader." I amconvinced from Bischoffs revealed desire to keep thehassle down that he was aware of Russell's report toLewis of a problem with the Union before Lewis re-quested a hi-lift operator. His remark of doing what wasright must be regarded as being even more revealing.To begin with Bischoff has acknowledged that he hadnever seen the 12-month rule, or practice, in writing. Bis-choff's initially related understanding of the rule's appli-cation was in terms of transferring Raymond employeesfrom job to job, and being able to request an individualwho had worked for Raymond in the past year andhaving the individual referred to a new job, shortcuttingthe out-of-work list. On the other hand, Bischoff also tes-tified that he called individuals, members of Local 181,directly, without going though the hall. Bischoff namedMike Smith, who had worked for Raymond for 2 years,and William Clark, who had similarly worked for themoff and on; and Bischoff generally asserted he was surethat there were others.Bischoff appeared to have immediately clarified thatthis applied to calling individuals back, not new hires.Further, Bischoff testified that he was not saying it washis practice to do so. Nor was it done by him to inten-tionally bypass the Union. However, he asserted therewere occasions when he had done this, and there hadnever been a problem before with calling somebody backwho had been working for him if it was done in a rea-sonable amount of time. Bischoff then additionally relat-ed that the man would then probably call the Union tolet them know he was coming, and otherwise that the busi-ness agent would know how long the man had beenworking for him.As noted, however, Bischoff did not press the claim ofapplication of the 12-month rule to Russell, but ratherrested the direct call of Russell on a claimed right underthe contract, viz, on the failure of the Union to have ear-lier supplied Raymond a qualified hi-lift operator uponrequest.Thus, Bischoff testified that it was at the point ofhaving first tried a loader from the hall who did notwork out too good that Bischoff decided to use Russellbecause he knew Russell was experienced, and "I thinkthe contract will let us do that, when we had tried a-you know, the Union has tried to furnish a member, andhe isn't qualified to do the job." Bischoff related that at623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat point he called and told Russell that, if he wanted towork at the Outer Loop running a 977 truckloader, hehad a job because Bischoff had to have an experiencedoperator on that equipment. Bischoff related candidly"that's what its all about, getting operators that knowhow to run the equipment and get the work done; that'swhat he gets paid for, and what he has got to do, if hewas going to keep his own job."f. Raymond's employment of RussellRussell has recalled (compatibly) that in the last partof March Bischoff called him at home and asked if Rus-sell was ready to go back to work. Russell replied hewas. Bischoff told Russell that he tried 1-3 operatorsfrom the hall, and they just were not meeting the stand-ards. Russell then returned to work. Russell, however,has also acknowledged that he had returned to the OuterLoop after the Union had specifically told Russell thatthey would not refer him to the Outer Loop.LewiS' version was that, after he contacted Bischoffand reported the hi-lift operator was not working outand that he needed a different operator, Bischoff hadthen told Lewis well go ahead and put Russell to work.Lewis related that he subsequently talked to Russell andinformed him if he wanted a job he could work, but hewould appreciate it if Russell would talk to the hall andtry to get things straightened out because "I wanted tokeep in good standing with the Union." Russell did nottestify thereon.However surfacedly plausible, I am not persuaded toselectively credit either one of Lewis' related, but seem-ingly conflicting, assertions of a prior Mears assurancethat employment of Russell would not reflect on Ray-mond as Lewis related was first given to him, and thento Bischoff by Mears and reported to him by Bischoff,where neither Bischoff nor Mears support either version,and especially where there are essentially similar conver-sations attibuted to Mears by Bischoff and Lewis relatedas occurring later, after Russell was already on the job.Though Lewis acknowledged that he offered employ-ment to Russell regardless, I am persuaded that a Lewispresent request made of Russell was the more likely oc-casion for Russell's return to the hall and his second con-versation first with Mears and then with Mills, which asearlier found was to no avail in obtaining a union clear-ance. I am persuaded that Russell at that time made clearhis claim to the Union that he had worked on the OuterLoop before, and that he wanted to return there. Russellwas told by Mills that he could not do so without reasongiven other than as an aside that there was no record ofhis working there. There was no evidence offered thathe was told he could not return there because Raymondhad not requested his referral, nor because he was not onthe out-of-work list, nor because it was the Union's viewthat he had solicited his own employment with Ray-mond.It is, however, found that in the first conversation thatRussell had with Mears on March 12 Russell was told byMears that he should sign the out-of-work list. Russellelected not to do so at that time (I find) because it washis view that he had not been laid off. In short, Russellviewed his assignments whether received from Pattersonor Bischoff, and whether for Raymond or Bluegrass, asone continuing employment. I am further persuaded thatRussell did not sign the out-of-work list on his secondvisit to the hall and discussion with Mears and Mills be-cause Russell already knew that he was going back onthe job regardless, and he was there trying to get unionclearance pursuant to the request of Lewis. I concludethat Russell's reference to his "intentions," though as-cribed initially to Mears' summary made to Mills, wasbut revealing of that actual circumstance as was his othertestimony, "I was going back." Russell returned to workon the Outer Loop on Monday, March 23. 1 find it likelythat the Russell-Mears-Mills conversation occurred onFriday, March 20, noting by that time that Figg hadbeen employed about a week, and noting also the cir-cumstance that he actually started working the followingMonday, March 23.g. Post-March 23 events on the jobsiteLewis related at the hearing that it was during a laterconversation he had with Mears on the jobsite about dis-related (Teamsters) union problems that Mears had ini-tially mentioned to him, as an aside, that Russell shouldnot be working there or something to that effect. (In aprior affidavit, as earlier noted, Lewis had recorded priorrecollection that Mears had told him "that I wasn't al-lowed to call Russell back.") Although Mears on one oc-casion testified that he had only told Bischoff and Lewisthat he wanted to see Russell, on another occasion he ac-knowledged generally that he had told Lewis that theemployment of Russell by Raymond was going to causesome trouble with the Union. In this instance, I creditLewis that in substance and effect Mears told Lewis onthe jobsite that Russell should not be working there, andthat it was going to cause some trouble with the Union.Bischoff recalled that it was not long after Russell wasput on the job that he had a conversation with Mearsabout Russell. According to Bischoff, on that occasionMears told Bischoff that Russell was going to become aproblem in the way of maybe Russell being fined. Bis-choff's recollection was that Mears then asked Bischoff ifthere was a way "we" (Raymond) could work Russellsomewhere else because it would save everybody a lot ofheadaches. Bischoff testified that Mears also told Bis-choff that Russell was working in front of several Local181 members who were on the out-of-work list. Bischofftold Mears he really did not have any desire to take Rus-sell off the loader because Russell was doing a good jobon it.Bischoff otherwise testified that Mears had not threat-ened Bischoff, nor had he insisted or said anything aboutRussell's employment on the job, but merely had alertedBischoff that working Russell was going to become aproblem in the way of maybe Russell being fined. Bis-choff related that he also told Mears that Mears had ajob to do, and to do whatever he had to do; and thatBischoff had to build this job, and was going to do what-ever he had to do to build it.Russell related that it was after he was on the job aweek, though acknowledging that he did not rememberthe exact time, that Mears came to the jobsite and drove624 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)his car up to where Russell was running the machine.Russell recalled that he shut the machine off, but did notimmediately get off, telling Mears that Bischoff had saidthat, if Mears wanted to talk to Russell, Bischoff wouldlike to be present. Mears replied that Bischoff did notneed to be present; Mears wanted to talk to Russell, andit would only take a minute.Russell related that he then got off the machine andwalked over to Mears' car, with Russell and Mears re-peating their above statements. According to Russell,Mears then told Russell, "We want you off the job."Mears said, "Russell, I don't have a thing against you,but I've got a boss, just like you have, and my bosswants me to get you off this job. I'll give you two weeksto quit. If you don't, I'll have to prefer charges againstyou."Russell then asked Mears what he had done. Mearsbrought a book out and circled (only) "IUOE Local 181Bylaws (1) and (7)" (as earlier related), but not (8) inregard to "accepting employment without the proper jobclearance." According to Russell, he then inquired if hecould ask Mears one thing, and, with Mears' assurancegiven, Russell asked Mears, "Will you treat me just likeyou do everybody else in this Local?"4Russell relatedthat Mears replied, "Yes, sir, Russell, I'll promise youthat." Russell said, "Then you might as well go on andprefer your charges, because I'm not leaving the job."Mears' version is that he had received a call from oneof his operators the day before that Russell was on thejob, and he went out on April 20 (Monday) to check itout. He asked Lewis if he could talk to Russell and re-ceived his approval (corroborated by Lewis); he thenwent to Russell on the jobsite where he was running a977 hi-lift. Mears' version is that, after Russell got off thetractor and came to Mears' car, he told Russell that hewas forced to bring charges against Russell, handingRussell a copy of the bylaws book with the charges hewas going to bring against Russell. Mears did not specifi-cally dispute Russell as to what was then noted as thecharges to be brought. Mears told Russell he did notwant to do it, as he did not like to put a mark on any-one's record, and that if Russell would leave the job bythe following Friday or Saturday, whenever the weekended, he would drop all the charges. According toMears, Russell did not tell Mears that he was not goingto leave the job, but rather said nothing in reply; andMears simply got in his car and Russell back on his trac-tor.Mears did acknowledge that he had told Russell thathe had nothing personally against him, and that he hadalso told Russell that he had a boss just like Russell had.4 Russell did not explicate specifically what he meant by that state-ment. Russell did relate on one occasion that Benock was transferred toCorbin and worked there a week or two before returning to the OuterLoop. However, on this record, it appears that Benock was on the OuterLoop payroll from his start on the Outer Loop through the winter shut-down payroll ending January 4, before recall and return to the OuterLoop in the period mid-February to first of March. In short, it was atbest left unclear as to what period of time Russell there referred to, andotherwise was indicated as occurring, if at all, some time after the materi-al events herein had already taken place. In any event, there is no evi-dence Russell brought that contended circumstance to the attention ofthe Union, or that it knew about it and treated Russell disparately.Mears acknowledged that he had discussed the chargeshe brought with Mills, but denied he told Russell that hisboss wanted Russell off the job. Whether Mears specifi-cally told Russell that his boss wanted Russell off thejob, I find that was the reasonable import of his refer-ence to having a boss in the same conversation in whichhe had urged Russell to leave the job. The same is suffi-ciently supported by Mears' acknowledged discussion ofthe charges with Mills and Mills' eventual involvementin the presentment of the case as a witness at Russell'strial. I credit Russell generally on this conversation (withthe exception as to being given 2 weeks, rather than 1). Icredit Russell that Russell told Mears he was not goingto leave the job. I find it was reasonable for Russell toconclude from what Mears told him that it was Millswho wanted him off the job. I further find that at thattime he had not been informed that charges to bebrought would include a charge of his not having hadproper job clearance, though I hasten to add the conclu-sion that he was later served with legal notice thereofthough he did not pick up such notice from the postoffice.Lewis compatibly recalled that, after Mears had goneover to speak to Russell, Lewis went down to them.Lewis recalled that Mears said something to the effect itwas just between him and Russell, and Raymond did nothave anything to worry about. Lewis heard Mears thentell Russell, "[I)f you're not off the job by Friday, I'llhave to press charges." Mears also told Lewis, "Obie itsnothing to do with Raymond, but Russell, if he's not offthe job we're going to have to press charges againsthim."Mears had otherwise testified that the sole reason hesubsequently brought the charges against Russell was be-cause Ruseell had violated the articles in the bylaws andconstitution by soliciting his own job, and that Mearsknew Russell had solicited his own job because at thehall Mears had told Russell he could not refer him to theOuter Loop, and after that Russell was found workingon the job. Mears testified that was the only reason, andthe fact that Russell was a member of another Local didnot influence him in bringing the charges.h. The Building Agreement's 12-month clause and therelated procedures, practices; understandings, andarrangements under the Highway Agreement(1) Preliminary analysisThe beginning frame of reference is that which is al-leged and uncontested herein, viz, that the Union, underthe Highway Agreement, contractually operates an ex-clusive hiring hall whereunder a signatory employersuch as Raymond has agreed to extend its employmentpreference (exclusively) to qualified individuals who areto be nondiscriminatorily referred out by the Union tothe employer consonant with employer's need and uponthe request of the employer. An immediate distinction asto practice, understanding, or arrangement thereunderarises in respect to the continued employment of currentor preferred employment of former employees of a signa-tory employer.625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Highway Agreement specifically provides that asignatory employer will notify the Union "when new,additional, or replacement employees are needed." It is acommon practice thereunder, upon start of a new projectwithin Local 181's recruitment area, usually (but notalways) prior to actual startup of the job, e.g., at aprejob conference (as is contractually provided for uponunion request), for a signatory employer to request and(usually) to be granted by the Union a clearance of keyemployees whom the signatory employer desired tobring to the new job.Business Manager Owen has compatibly related that amember of Local 181 as an employee could travel withhis employer anywhere in Local 181's jurisdiction. Seem-ingly, awareness of the required employee willingness totransfer presupposes employer-employee discussion ofprospective work opportunities by current employees ofa signatory employer. I find that was the practice, andthat it was not viewed as constituting solicitation of a jobwhen accomplished by a current employee. Mears testi-fied even more broadly that it was not required that anindividual (already) employed by an employer sign theout-of-work list unless there was an actual break in hisemployment with that employer. Thus, if an individualalready charged to an employer took a vacation or was(temporarily) laid off by that employer but did not placehimself on the out-of-work list, the individual did nothave to tell the Union anything. The individual was freeto go back to his employer because he was originallycharged to that employer, and had effectively remainedthat employer's employee.However, Mears testified that if an employee was ter-minated by a signatory employer or was no longer work-ing for that employer, the individual had to then sign theout-of-work list. (The individual could readily place him-self on the out-of-work list simply by reporting to theUnion, either at the hall or by phone, that the individualwas out of work and seeking employment.) Consonantthen with the individual's position on the out-of-worklist, his equipment qualifications, and personally designat-ed district availability, the individual had to be thereafterreferred out in order (on a first-in, first-out basis) to theindividual's next employment with a signatory employerin Local 181's recruitment area. The individual could notsolicit employment (with a signatory employer) on hisown. Nor could the individual effectively request referralto a project to be selected by the individual. The abovedescribes the basic integrity of the exclusive hiring hall.A second distinction of practice, understanding, or ar-rangement applicable to the operation of the exclusivehiring hall concerns an employer's ability to nonethelessextend a preference in employment opportunity to cer-tain former employees of the signatory employer. Owentestified credibly that there is a (written) clause in theBuilding Agreement whereunder a signatory contractingemployer was allowed to request but not hire (that is,the employer had a right and privilege to request referralby the Union, but not to hire directly without goingthough the hall) an operator by name if that individualhad worked for the signatory employer within the prior12 months.Owen testified that a similar practice existed under theHighway Agreement, viz, that an employer signatory tothat agreement (materially herein, Raymond in road con-struction) could request referral of a former employee,employed by it within the prior 12 months, who wouldthen be referred by the Union, but only if that individ-ual's name appeared on the out-of-work list. Mears con-firmed that there has been a practice established for aslong as he has been there that an employer could requestan individual who had worked previously for the em-ployer in the past 12 months, and that that individualwould be referred to the employer irrespective of the in-dividual's position on the out-of-work list. Owen, howev-er, relatedly testified that an individual so requested byan employer would not be referred by the Union if hisname did not appear on the out-of-work list. Owen's ex-planation for this requirement was generally plausiblethat, if the man did not report to the Union and placehimself on the out-of-work list, the Union would notknow he was unemployed and seeking work. Mears con-firmed that, if an employer requested an individual whowas not on the out-of-work list, Mears would not referthat individual to the requesting employer, and, accord-ing to Mears, also that that was a universal practicethroughout the Local. According to Owen, in every in-stance where a man has been referred by the Union, hewas on the out-of-work list. (Materially herein, Mearsconfirmed that Benock, Kemp, Ray, and Figg were eachand all on the out-of-work list; and it is uncontested thatRussell never placed himself on the out-of-work list in1981.) At the time of such referral, an appropriate entryis then made on the existing work card of the individualas to the particulars of the referral to the given employerand the equipment to be operated.Bischoff has acknowledged that Raymond's basic obli-gation was to go to the Union for hiring, and he testifiedthat they do hire through the Union as much as possiblethe required qualified persons referred out for the oper-ation of their certain pieces of equipment. Bischoff's ad-ditional testimony that Raymond from time to time hascontinued in employment over the years certain employ-ees willing to transfer was consistent with union testimo-ny as to practices covering continued employment ofcurrent employees, whether or not members of Local181. Although Bischoff had never seen a 12-month ruleon paper, Bischoff testified generally that he had a goodrelation with the Union, and that he had never had aprior problem with calling somebody back who had beenworking for Raymond if it was within a reasonable time,excluding one who was in arrears of dues.Both Bischoff and Lewis have described certain occa-sions when they have called back former employeeswithout notifying the Union directly. However, Bis-choff's testimony thereon clearly was of but occasionalincident and limitedly to recall of former (seemingly onlyregular) employees to new jobs. Moreover, Bischoff wasalso aware of the probability that the individual wouldsubsequently call the hall and let the Union know theywere coming. Lewis has compatibly testified that he triesto make it a habit to call the hall and inform the Unionthat he is putting a laid-off employee back to work, and626 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)he clearly excluded that procedure from application to anew hire. Lewis thus has related (e.g., in respect to sea-sonal shutdown or layoff) that he has called operators di-rectly before calling the Union. Usually when he hasdone so, it is after hours and he needs the operator thenext day. According to Lewis, most of the time (9 of 10)he will call the hall the next day, and notify the hall thathe has done so, though he also acknowledged that heprobably does not do it all the time. It is clear thatLewis' description of an occasion where he had failed tocall the hall and notify them that he had called an indi-vidual back to work was an exception through negligentomission, not an employer claimed practice nor a regularpractice shown accepted by the Union.Lewis acknowledged he had called Benock and Kempdirectly. Although he could not attest with certainty thathe had later notified the Union, he testified that he be-lieved he had, and the Union offered no evidence that hehad not. The Union concedes he did on brief. Lewis alsocalled Ray directly, and on this record, apparently, didnot subsequently notify the hall. However, Ray subse-quently did, and Ray was shown to have been referredby Mears under circumstances earlier related.More to the heart of this case, Owen confirmed thatthere were occasions in his experience as a Louisvillebusiness repesentative when the Union was not notifiedeither by a signatory employer or by an employee-member of a direct recall of the individual by the formeremployer. On such an occasion (when the Union learnedof it) similar appropriate entry would be made on an ex-isting workcard. (In short, aberrations were processed inaccordance with practice.) Mears testified in further ex-planation of how the practice normally operated, inter-nally, that, if an employee placed himself on the out-of-work list (as seeking work) and an employer then made arequest for the individual as an employee who hadworked for that employer within the past 12 months, orif an employer recalled such an employee directly andthe individual reported the recall, the individual was re-ferred (if appropriate) and the notation was placed onthe individual's workcard "recalled" to the particularemployer. (This is what Mears testified he did on Ray'sreport of Raymond's recall.) But Ray's name was on theout-of-work list.There was one additional internal union practice.Thus, in circumstances where the individual was present-ly on the out-of-work list but had in the interim fromqualifying employment with a requesting employerworked for another employer, Mears would regularlyask the requesting employer to send a letter delineatingthe request. (Buchanan, a witness of the General Coun-sel, essentially confirmed this, but revealed a broaderpersonal practice on his part, viz, to ask for a letter onevery employer request of an individual by name tocover himself.) Mears testified that upon receipt of sucha letter he would then refer the man irrespective of theindividual's position on the out-of-work list. Finally,Owen acknowledged that there probably have been stillother occasions where an employer has hired an out-of-work operator directly, without (it) going through thehall, but such would have been accomplished without hisknowledge. I find the testimony of the above union offi-cials as to the practices attendant to, and those utilizedin, internal control of the operation of an exclusivehiring hall are essentially mutually consistent, corroba-tive, in themselves nondiscriminatory, and not convinc-ingly contraindicated by evidence submitted by the Gen-eral Counsel. I credit the same.(2) Analysis, conclusions, and findingsAt the outset the General Counsel has conceded onbrief that all the allegations of the instant amended com-plaint would fail if the Respondent is found to have fol-lowed its referral system in a nondiscriminatory manner.I agree with that candid evaluation. Thus, the GeneralCounsel has appropriately conceded the Union can law-fully subject a member to union discipline (e.g., a fine)for seeking his own employment (from a signatory em-ployer) and accepting a job without first clearing his em-ployment with the Union under the existing contractualprovisions and understandings lawfully governing thatclearance. Cf. Cement Masons Local 526 (P. J. Dick Con-tracting), 261 NLRB 1050, 1053 (1982); and the Respond-ent would have it similarly appropriately observed thatthe Union may lawfully hold both employers and indi-viduals using an exclusive hiring hall to the terms of thecontractually prescribed exclusive hiring hall and to acompliance with its established lawful practices and pro-cedures. That includes the propriety of the Union's di-rectly seeking, indeed, its ability to insist upon, an em-ployer's removal of an offending individual from sched-uled employment, as well as the propriety of the Union'sdirect approach of the offending individual thereon forattempt to secure a voluntary corrective action. Cf. Bir-mingham Country Club, 199 NLRB 854 (1972). In short,the Union need not tolerate a bypass of its exclusivehiring hall, but may lawfully take steps to defend its in-tegrity. Indeed, in the operation of an exclusive hiringhall an incumbent duty has devolved upon the Union toactively police its operation in a nondiscriminatorymanner. Thus, for the Respondent to have knowinglypermitted Russell to breach the existing contract's hiringhall provisions to the disadvantage of others properlyusing it, the same would appear, as is argued by the Re-spondent, to itself (at least tend) to convict the Union ofunfair, invidious representation of others using the hall,whether members or not. Id. at 857; and cf. IronworkersLocal 433 (AGC of California), 228 NLRB 1420 (1977),enfd. 600 F.2d 770 (9th Cir. 1979), where dispatch by re-ferral of individuals who were not on the out-of-worklist in violation of hiring hall procedure was carried toextreme; and see the same generally for other forms ofillegal "back-dooring."However, there is also no question that the Union isprohibited by the Act from engaging in disparate treat-ment of an out-of-local member (on a non-local-union-membership basis) who otherwise has qualified for refer-ral under existing nondiscriminatory criteria of the hiringhall. Cf. Sachs Electric Co., 248 NLRB 669 fn. 3 (1980),enfd. in relevant part 668 F.2d 991 (8th Cir. 1982), More-over, once an individual is to be deemed lawfully on thejob, as when the union has been unable to refer upon re-quest within the time specified by a contract and the em-627 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer has properly hired the individual, the union maynot thereafter seek removal of the individual in a mannernot contractually (and nondiscriminatorily) provided. SeeOperating Engineers Local 302 (Associated Sand), 241NLRB 737 (1979). There the Board observed that, sincea union did not fill the employer's request within thecontractually provided 48 hours, the individual em-ployed thereafter in the job was properly on the job andnot removable at union insistence without violation ofSection 8(b)(2).In the instant case, however, there is no time limitationstated in the contract. The Employer is expressly givenonly unqualified right to evaluate the qualifications of anoperator when referred. Bischoff claimed the seemly re-lated right of Employer to hire directly (without goingthrough the hall) when Figg, referred earlier by theUnion, was evaluated by the Employer as unqualified. Inregard to allegation of the Respondent's subsequent at-tempt to cause Raymond to discharge Russell in viola-tion of Section 8(b)(1)(A) and (2), no specific contentionwas advanced by the General Counsel independently onthe latter account, viz, that Russell was then properly onthe job because the Union had failed earlier to refer aqualified hi-lift operator. It is observed that the con-tract's exclusivity referral provisions on their face ap-plied to "replacement employees." Moreover, the Uniondoes contend that Bischoff had called Russell to work(improperly) without checking with the Union to deter-mine if any problem still existed, and specifically doescontend that Russell subsequently accepted his employ-ment with Raymond without proper clearance. It is ob-served that in connection with Russell's initial employ-ment on Raymond's Hindman job, where the Union hadnot then been able to timely supply Raymond's operatorneeds, a subsequent clearance was nonetheless indicatedas required, though assurance of clearance, under thosecircumstances, was given Raymond in advance. In thatrespect the Union may hold employees to a compliancewith established practices built on reasonable interpreta-tions of the hiring hall contractual arrangement. Team-sters Local 525 (Nelson Construction), 193 NLRB 724, 725(1971).While the Union may not misuse an exclusive hiringhall operation by actually seeking to externally enforce(i.e., by affecting individual employment) its internalunion rule, or regulation, unrelated to monthly dues (in-cluding share of expense of dispatch hall), cf. Longshore-men ILWU Local 13 (Pacific Maritime), 228 NLRB 1383,1386 (1977), enfd. 581 F.2d 1321 (9th Cir. 1978), there issimply no question now raisable that the union may notlawfully insist and require an employer to correct a dis-cerned circumvention of the lawful exclusive hiring hallprovision and practice with a compliance to be broughtto bear directly on the individual's employment, i.e., by atermination of the employment of the offending individ-ual, unless the same be otherwise shown to be accompa-nied by a specific act of discrimination. Teamsters Local357 v. NLRB, 365 U.S. 667, 675 (1961); Hellenic LinesLtd., 228 NLRB 1, 4 (1977). Finally, it is observed that aunion's refusal to deal fairly with an individual's requestfor job referral information breaches the union's duty offair representation, and is violative of Section 8(b)(1)(A)of the Act, Operating Engineers Local 324 (AGC of Michi-gan), 226 NLRB 587, 597 (1976), and that a union's re-fusal to refer an individual because he had performednonunion work violates the Act, Iron Workers Local 751(Red-E-Steel Co.), 193 NLRB 665, 669 (1971).The ultimately dispositive legal question applicable tothe facts when found is one simply, and succinctly,stated. Did the Respondent in its treatment of Russellfollow its exclusive referral system in a nondiscriminatorymanner, and did it fairly represent Russell in doing so?(The question is but additionally complicated by the ef-fects of the "double breasted" operation in which Russellwas involved, and the resolution of the arguments madein that context.) If it did and Russell was improperly onthe job thereunder, it is clear from the above authoritiesthe Union could lawfully approach Raymond to seekRussell's complete discharge (let alone suggest, as it didhere, a transfer of him elsewhere to keep headachesdown). The Union could as well seek of Russell his ownvoluntary removal, and, failing that, invoke its own in-ternal union disciplinary process, all in defense of anattack upon the operation of its exclusive hiring hall.The General Counsel has firstly contended that, some-time in March when Raymond attempted to apply apractice claimed as existing under the exclusive hiringhall whereby Raymond would be permitted to rehireRussell as a former employee employed by Raymondwithin the past 12 months without regard to the Re-spondent's out-of-work list, the Respondent, in violationof Section 8(b)(1)(A) and (2) of the Act, prevented Ray-mond from employing Russell by refusing to refer himon Lewis' request, which conduct of the Respondent it iscontended has resulted in a loss of employment by Rus-sell for the period March 9-20.To establish his contention of an unlawful nonreferral,the General Counsel must rely on the first call to theUnion, as attested to by Raymond Superintendent Lewis,as made by Mears (or Bland) containing his initial re-quest for a referral of Russell, and an argument that theRespondent's refusal to refer Russell has both been suffi-ciently and credibly evidenced by Lewis' recollection ofa statement being made at time of inquiry about Russellthat there was some union difficulty with a referral ofRussell. Though Lewis admitted he did not go intodetail, and though it is uncontested that Russell was notregistered on the out-of-work list at the time, the Gener-al Counsel's argument is that Russell, having been in factemployed by Raymond in the past 12 months, was thenqualified under the existing practice to be referred toRaymond, on Raymond's request, without regard to theout-of-work list. The General Counsel argues that theUnion's refusal of the Lewis request at the time madewas thus a wrongful departure from the existing practice,and occasioned an unlawful loss of employment to Rus-sell in the period March 9-20. The General Counselwould base the loss period solely on a consideration ofthe period of Ray's and Figg's employment. The GeneralCounsel would further rely on Lewis' testimony as to asecond request made by Mears for a referral of Russellby name, and contends in that regard that though theUnion at that time gave Raymond notice that Raymond628 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)could bring Russell on the job without a work stoppage,the Respondent nonetheless had continued to wrongfullydeny Russell a clearance.Despite the clear omission from Lewis' prior affidavitof the above (indeed all) Lewis reported conversationswith the Union about a Russell referral before Russell'semployment on March 23, the General Counsel wouldnonetheless have Lewis' recollections thereof as now re-lated at the hearing, credited, with an urged reliance onFederated Department Stores, 207 NLRB 1005 fn. 5(1973). Apart from the earlier observed inconsistenciesand chronolgical difficulties encountered with Lewis'hearing recollections (in significant part vis-a-vis prior af-fidavit recollections recorded) which have led to theconclusion that Lewis' presently related accounts mustbe concluded as unreliable recollections herein unlesssupported by other convincing and credible evidence ofrecord, I would only further observe in passing thatMears (th9ugh not Bland) has, contrary to the indicatedcircumstances present in Federated Department Stores,supra, in fact also testified and denied any and all suchMarch conversations with Lewis about a Russell referral.The General Counsel alternatively contends that underother existing practices Raymond did not have to callthe hall in calling Russell back, as Raymond had notalways in the past called the hall when calling formeremployees back to work on either a new job (Bischoff)or back from winter layoff (Lewis). The General Coun-sel appears to have also alternatively contended thatRaymond was allowed to transfer Russell from one jobto another as it had previously done so in the past withother individuals who were members of Local 181. (Theargument based on contended application of a transferpractice would appear to have either overlooked the es-tablished interim employment of Russell by Bluegrass atCorbin, or would appear otherwise to indicate a conten-tion being advanced by the General Counsel that a Ray-mond employment of Russell was in some manner to beviewed as to have been uninterrupted by the Bluegrassemployment, and thus to have subsumed an issue of basefor transfer apparently resting on a view of single em-ployer status of the two companies.)It is also contended by the General Counsel that Rus-sell did not have to sign the out-of-work list because hewas never laid off; but, even if he were laid off, an indi-vidual did not have to be on the out-of-work list to becleared by the Union to a job, with stated reliance onBuchanan's earlier clearance of Russell to Bluegrass'Fisherville project and on the basis of contended admis-sions of Mears to that effect. Finally, it has been urgedby the General Counsel that Russell's prior employmentat the Bluegrass nonunion Corbin project should havecaused the Union no concern as Ray had worked on theBluegrass Fisherville project, and on a Raymond directrecall, on check with Mears, who had it approved.The General Counsel has essentially contended that itwas because of the number of Local 181 members whowere out of work at the time, and because Russell wasnot a member of Local 181, that the Respondent has re-fused to apply its existing referral practices to Russell ina nondiscriminatory manner. In that respect, it wouldappear as significant that the General Counsel has notadvanced argument at the hearing, or on brief, that Rus-sell was not referred because Russell had interimlyworked on the Bluegrass nonunion Corbin project whileLocal 181 members employed at the Outer Loop hadbeen laid off by Raymond for 1-2 months. In that con-nection, it is clear Russell had taken that assignment toCorbin a month earlier; and Mears' account that he didnot become aware that Russell had been working allalong (in January and February) until after he had al-ready declined to refer Russell is credited, including thatRussell did not earlier tell him on that occasion where hehad been last working, nor did Mears under the practicehave the need to ask.The Respondent's basic contentions are, in general,that it is lawful for the Union to have a system of exclu-sive referal that is to be utilized in a nondiscriminatorymanner, and that it is part of the Respondent's dutythereunder to police not only the actions of employers,but also those of its own members and others who usethe exclusive hiring hall. The Respondent acknowledgesthat there were a substantial number of its members outof work as of March 1981. The Respondent denies that ithas discriminated against Russell because he was not amember of Local 181, but of Local 841, and in that re-spect points effectively to the background of its priorregular clearances of Russell on prior work projectswithin its jurisdiction when it was appropriate for it todo so. The Respondent specifically contends that it hadproperly refused to refer Russell to the Outer Loop onthe occasions when Russell requested it, and in thatregard contends that Mears' testimony should be cred-ited (over Lewis) that Raymond had not asked for a re-ferral of Russell by name on the occasions when Mearshad refused to refer Russell.The Respondent has also denied it subsequently at-tempted to cause Raymond to discharge Russell restingon a claim made on brief that the General Counsel pre-sented no evidence to controvert the testimony of unionwitnesses that the Union never asked Raymond to dis-charge Russell. However, in this instance I credit Bis-choff's testimony that Mears not only alerted Bischoffthat Russell was going to become a problem in the wayof maybe Russell being fined as he was working in frontof several Local 181 members who were on the out-of-work list, but that Mears also asked Bischoff if there wasa way Raymond could work Russell somewhere else be-cause that would save everybody a lot of headaches. Asthe Union's conceded complaint was of Russell's work-ing on the Outer Loop without proper clearance, I con-clude and find that Mears thereby had effectively re-quested Bischoff to remove Russell from the Outer Loopproject, albeit unsuccessfully. It is apparent that Mears,after also unsuccessfully urging Russell to voluntarilyremove himself from the job, did prefer charges on May6, following which, in due course, Russell was subse-quently found guilty, inter alia, of soliciting his own em-ployment and accepting employment without clearance,and fined $750 by the Respondent. However, the Re-spondent then further contends that the action the Unionhas taken this time against Russell was necessary to fur-ther legitimate union interests, and to carry out its repre--629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative responsibilities in a fair and evenhandedmanner. The Respondent advances as being of significantbearing in the latter regard, again effectively, that theRespondent had already policed similar actions of itsown members in the recent past. (At the hearing theGeneral Counsel contracontended that there was an in-adequate showing made that the circumstances of thetwo individuals, who were earlier charged and fined inPaducah for soliciting their own work, were similar tothose related to Russell.)Relying on Mears' testimony, Local 181 firstly con-tends that Raymond did not make any subsequent re-quest of the Union that it refer Russell. The Respondentrelatedly urges that credit should be given to Mears'consistent denials in that matter over Lewis' contrary as-sertions, especially so on the basis of the (noted) absencefrom Lewis' prior affidavit of the now related Lewiscalls. On this record I find the Union's argument whollypersuasive insofar as any Raymond approach of Mearsby Lewis is raised. Although there was initially alterna-tive recollection by Lewis of having the first conversa-tion with Bland, Lewis (albeit reluctantly) receded fromeven that view. The weight of other evidence of recordis also contraindicative.On substance of the first allegation otherwise, the Re-spondent centrally contends that Bluegrass is a separatecompany from Raymond. Raymond has contracted toperform all its projects union. The work performed byRussell on the Bluegrass Corbin job was not under anyproject agreement with the Union. The Corbin workperformed by Russell thus cannot be construed as workbeing performed for Raymond. Despite any contentionof the General Counsel to the contrary, I find myselfwholly persuaded by the Union's previously followed,and presently declared, view of separate work projectidentity of Bluegrass vis-a-vis Raymond. I conclude andfind that the Bluegrass nonunion Corbin project workmay be viewed by the Union as not being Raymondwork under seeming existing Board precedent. Cf. A-IFire Protection, Inc., supra. Moreover, despite the single-employer status of Raymond and Bluegrass, Bluegrass'separate operational identity would appear not shownlater forfeited or amalgamated with that of Raymond byvirtue of the Union's earlier separate and single Fisher-ville project agreement made with Bluegrass, albeit Bis-choff at one point in the record had made an ambiguousreference to its being operated under Local 181 jurisdic-tion. Although not assented to by the Union, the individ-ual reassignment/transfer of Russell is not deemed suffi-cient to call for a different result.The Respondent's related argument is that Russell waseffectively separated from his prior regular employmentstatus with Raymond on the Outer Loop when Russellwent to work for Bluegrass at the Corbin project; thatRussell was thereafter no longer to be viewed as"charged" to Raymond; and that consequently Russell,under the existing practice, was not free to go back towork for Raymond either on a Raymond direct call oron his own. Rather, Russell was then required to be re-ferred back to Raymond through the hiring hall beforeagain accepting employment with Raymond; and Ray-mond, for its part, had to first request the Union for areferral of Russell, with Russell registered on the out-of-work list. Neither hiring hall procedure was followed.Raymond did not request Russell's referral; and Russellhad not signed the out-of-work list at time of Raymondemployment, and was not referred. (Indeed, the Union'spractice in that situation would be to require a letterfrom Raymond specifically requesting a referral of Rus-sell by name.) There is considerable merit in RespondentUnion's above contentions.Thus, on the record made before me I cannot find thatthe Union has taken an unreasonable position in viewingRussell's employment status with Raymond substantiallyaltered by his acceptance of subsequent employmentwith Bluegrass; and I do find the Union's contentions asto the hiring hall requirements then applicable to Ray-mond and Russell for a subsequent referral of Russell toRaymond as fully supported by the record evidence.First it would appear to readily follow as reasonably cor-relative to prior Board view of separate units in A-I FireProtection, Inc., supra, applicable to "double breasted"operations, that, in accepting an assignment to work withthe separate Bluegrass company at Corbin during theweek ending December 7, at a time when from all ap-pearances herein operator work had continued at Ray-mond's Outer Loop, the Union upon learning of it mightreasonably view Russell had ceased his employment withRaymond at the point of beginning employment withBluegrass. Thus, Russell would properly be regarded bythe Union as no longer occupying current employeestatus with Raymond or, in instant hiring hall terminolo-gy, properly no longer be considered "charged" to Ray-mond. I conclude, and find, it was a reasonable and anappropriate interpretation of its hiring hall arrangementfor the Union to later take and maintain the position thatthere had been a break in Russell's employment servicewith Raymond by his acceptance of employment withBluegrass. Russell thus thereafter occupied the status ofbeing a former employee of Raymond. I conclude thatthe General Counsel's arguments based on a practiceprecedent that would be applicable to a current employ-ee of Raymond in regard to transfer from job to job, ordirect call to a new job, is inapposite.The Union has contended that there are clear deficien-cies shown in regard to the General Counsel's separate(amended) allegation of a loss of employment by Russellin the period March 9-20. The Union argues that, even ifit were to be found that Lewis did call someone from theUnion other than Mears, and that on that occasion Lewiswas told by someone that there was a problem with aRussell referral, the Respondent then contends, firstly,that it has not been established from Lewis' and Bis-choff's testimony definitively when Lewis had called thatindividual. Secondly, Russell was not in a posture for areferral to Raymond anyway as he was not then on out-work list. (A third argument advanced by the Union thatRaymond had called Russell back when it wanted him,without even checking with the Union about the natureof any problem that did exist, is not found persuasive,and is rejected.)As noted, it was contracontended by the GeneralCounsel that Russell did not have to sign the out-of-630 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)work list because he was never laid off; but, even if hewere laid off, an individual did not have to be on theout-of-work list to be cleared by the Union to a job, withstated reliance on Buchanan's earlier clearance of Russellto Bluegrass' Fisherville project and on the basis of con-tended admissions of Mears to that effect. The latter twoarguments are readily resolved against the GeneralCounsel: I have earlier credited Buchanan's account(seemingly itself supported by Russell) and found thatRussell was already on the Fisherville job employed byBluegrass when he was cleared in accordance withcommon practice as an employee that Bluegrass desiredto retain on the Corbin project when it became subjectof special project (union) agreement. Contrary to theGeneral Counsel's contention, Mears has clearly testifiedotherwise that, after an employee had a break in employ-ment, as when terminated or when no longer workingfor an employer, an individual had to be registered onthe out-of work list to be thereafter referred to that em-ployer under the 12-month prior employment practice.The General Counsel's additional argument that Russell'sprior employment at the Bluegrass nonunion Corbinproject should have caused the Union no concern as Rayhad worked on the Bluegrass Fisherville project, and ona Raymond direct recall, on check with Mears, who hadit approved, is without merit, as I have found the under-lying facts to be otherwise.To the extent the General Counsel would otherwiserely on the Ray referral work period as establishing pa-rameters of a lost period of employment for Russell, thatis simply not shown to be warranted on this record. Theonly employment period at all arguably to be viewed assupportive thereof would be that of the work period ofFigg, who was referred as a hi-lift operatior, thus start-ing no earlier than Monday, March 16. But this presup-poses again that a request had been made by Lewis ofMears (or someone) initially for Russell at the time ofthe requested referral of Figg. At best Lewis has recededfrom the alternative of communication with Bland orMears to communication with Mears. I do not credit thelatter was the case. On this record, I am also not per-suaded to make a finding that there was any communica-tion with Bland (despite Bland's nonappearance as a wit-ness) given the nature of Lewis' inconsistent and uncon-vincing testimony in this entire area of his claimed callsto the hall requesting a Russell referral. However, evenif I were to have found the same otherwise sufficientlysupported to draw further suportive adverse inferencefrom the Union's failure to call Bland as a witness, therewould remain insufficient evidence of improper refusal,particularly with the fact that Russell did not sign theout-of-work list, as determined infra.It rather appears shown more probable on this recordthat Lewis and Bischoff themselves had early recognizeda potential difficulty with Russell having left the OuterLoop to accept an employment assignment with Blue-grass at the nonunion Corbin project and the more soafter Russell reported to Lewis there was a problem.While Bischoff and Lewis may have had Russell's reem-ployment at the Outer Loop under active considerationduring that period, I am in the end convinced that Rus-sell was at the hall prior to the initial Raymond generalrequest for a hi-lift operator not only to smooth the wayfor a referral by paying dues, but also to check on aclearance to return to the Outer Loop. Whether Russellhad been sent there for that purpose, as believed by Bis-choff, or went there first on his own on his return to thearea and thereafter reported to Lewis at the jobsite, thefact is he later reported to Lewis that there was going tobe a problem with his return; and Lewis in turn probablyimmediately reported that to Bischoff. Bischoffs deter-mination to avoid indicated hassle, by then doing rightand hiring first through the hall, is both revealing andwholly compatible with a Russell contact of Mearsbefore any actual Raymond request had been made forhis services. Existing circumstances being then overall in-dicative of Russell's solicitation of his own work fromRaymond the same could well be viewed by Bischoff aslikely then to only add to the likelihood of a hassle if arequest was then to be made by Raymond for Russell'sreferral by name. The short of it is the Union had itscontractual hiring hall arrangement with Raymond, andwith Bluegrass specially, on the Fisherville project, butnot otherwise with Bluegrass. Employer preservation ofits "double breasted" operations without union questionwas also likely to be an existing concern. See Al Bryant,Inc., 260 NLRB 128 fn. 2 (1982), enfd. 711 F.2d 543 (3dCir. 1983).In any event, the Union's second argument is even themore persuasive. It rests mainly on its contention that,under the established practices of this exclusive hiringhall, a man who was out of work who wished to be re-ferred had to be on the out-of-work list to be referred bythe Union. When Russell came to the hall on March 12looking to be referred to the Outer Loop, so argues theUnion, he was clearly out of work (at Bluegrass).Though I agree, and I find Russell was by that time outof work with Bluegrass, I do not mean to imply thatRussell, a layman, did not with his own conviction holdthe view he was just being once again switched around,this time to Raymond, and did not view himself as thenout of work, particularly with that view now shown wellsupported by Raymond supervision earlier having (atleast) encouraged Russell, while still on vacation, to takesteps looking toward his return to the Outer Loop, andhaving given Russell assurance (at least at some point)that they were going to try to get him on the OuterLoop.Although I have not been persuaded, in light of recordevidence indicating the contrary, to credit Russell's onetime assertion that he had been told even before he lefton vacation to return to the Outer Loop, I find myselfalso not persuaded, on further reflection, that his laterinitial inquiry of Bischoff, known by Russell in the pastto be a supervisor of Bluegrass and Raymond work offand on, especially given Bischoff's 1-2 visits early in1981 to the Corbin jobsite with a superintendent, consti-tuted Russell engagement in solicitation of prospectiveemployment of an order dissimilar to that previouslypracticed by other current employees. But what Russellmay have reasonably thought of his own situation, andof Bischoffs status, is not dispositive.631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the Union contended at the hearing, andMears testified, that Russell had solicited his own em-ployment, Mears' conclusion rested not on any aware-ness and evaluation of the circumstances of the priorRussell-Bischoff contacts, but on Mears' own awarenessonly of Russell's appearance at the hall on March 12 re-questing that he be sent (I find) back to the Outer Loop,Mears' proper refusal, there being no current Raymondrequest made to him for such a referral, and Mears' sub-sequent observance of Russell working on the job. Theirsecond conversation did not notably alter that circum-stantial appearance. Thus, even assuming that, by thetime of the second conversation between Russell andMears, Mears (and/or Mills) was then fully aware ofRussell's interim employment with Bluegrass, the subse-quent action taken by Mears (and/or Mills), if taken withthe purpose to preclude Russell's perceived taking unfairadvantage of his employment history in the "doublebreasted" operations of Raymond and Bluegrass to im-properly obtain reemployment opportunity with Ray-mond in circumvention of hiring hall practice and appli-cable to other former employees of Raymond, wouldappear to be, on its face, union action undertaken for le-gitimate purpose. Mears' testimony that it was his viewthat Russell had solicited his own employment was plau-sible, and I find credible.The Union does not appear (on brief) to have pressedthe contention that Russell solicited his own job so muchas to rely on the fact that Russell, in any event, had goneto work for Raymond without the proper hiring hallclearance," and to defend Mears' suspicion of an attackupon the hiring hall's integrity, and action thereon, asreasonable. In agreement with the General Counsel, I donot find the instances advanced by the Union of its priordiscipline of two members in Paducah to have beenshown persuasively to have been awarded on the samecircumstances as were applicable to Russell. Nonetheless,those incidents do show, and I find them to be, instanceswhere the Union has, in recent past, policed its ownmembers on matters (even then) independently viewedby the Union to constitute an attack upon the integrity ofthe operation of its exclusive hiring hall, only the moreaggravated in nature by virtue of occurring in difficultemployment times. However, the relevant considerationin the latter respect, it seems to me, is not whether I orthe Board would agree on the merits with the result ofan internal union trial, but whether the Union has violat-ed the Act in bringing Russell to trial and imposing afine. I cannot conclude that the Union in urging Russellto voluntarily leave the Outer Loop, and in subsequentlybringing charges against (and fining) Russell for accept-ing employment without job clearance, was not actingout of legitimate concern for other unit employees.5The Union's trial minutes report the complainant, who was Mears,later went to the jobsite and explained to Russell "that he was in viola-tion of the Hiring Procedure and told him that he was filing a chargeagainst him for working for Raymond without proper clearance." Al-though I credit Russell's testimony that that was not one of the sectionsinitally noted by Mears that would be charged, the same did appear inthe formal charge notice legally served on Russell, which Russell subse-quently elected not to pick up.The Union argues persuasively also that, even if Bis-choff had earlier told Russell that he could obtain a jobat the Outer Loop when the work began, that did notrelieve Russell of his own responsibility to sign the out-of-work list. Without Russell doing that, so argues theRespondent, the Union could not refer him. Thus, evenif Raymond had called the hall asking for Russell byname he could not be referred out because he had notsigned the out-of-work list. The Union's argument is noless effective because it is one of a legal result flowingfrom the circumstances ultimately shown of record. Thedispostive factual question has come down, in the severalarguments made, to the nature of the Respondent's hiringhall requirement on a registry of an out-of-work individ-ual on its out-of-work list.Raymond's clear obligation, under its contract withthe Union, is to secure all its new, additional, or replace-ment employees, when necessary, from the Union'shiring hall exclusively. Bischoff and Lewis knew that, andthey have essentially attested to it. Although both Bis-choff and Lewis have related occasions of having calleda current, or former, employee to a job directly, withouta prior union notification, it is initially to be observed itwas never in derogation of the hiring hall's permittedpreferences, e.g., beyond an allowed transfer-assignmentof (essentially) a current employee, or of an employeewho demonstrably would qualify as a former employee,employed by Raymond within the past 12 months. Evenmore significantly, Bischoff immediately disclaimed it asbeing his practice to do so; and Lewis' related testimonywas, in effect, that when he called men directly it wasusually after hours, and that, even where he had calledmen back directly, he almost invariably would notify thehall the very next day.To be sure, the record also reveals either might on oc-casion fail to call the hall. But then it was candidly ac-knowledged that the man himself would probably callthe hall. They were both fully aware that there wasalways in any event the (visiting) business agent whowould know how long (and when) the recalled employeehad previously worked. It is clear to me from this recordthat Bischoff and Lewis in describing their instances ofrecall of an individual without prior notification to theUnion were describing a practice exception, not makingclaim of an existing regular practice or rule. The short ofit is that Bischoff and Lewis both knew they were con-tractually supposed to use the hall first for recruitment ofall new, additional, or replacement employees.In that connection, the out-of-work list procedure isclearly a reasonable and integral part of the operation ofthe instant hiring hall. Its required use, as depictedherein, only the more convincingly appears to be a fullyreasonable procedure when viewed in the light of thenumber of employers and their differing equipment oper-ator needs and the number of individuals, their qualifica-tions, and their area preferences to be simultaneously co-ordinated and served by this hall's operation.Bischoff and Lewis were surely generally aware ofthose circumstances, just as much as they were awarethat in a given case the 12-month practice, or rule, couldin certain cases be used by Raymond to shortcut a de-632 OPERATING ENGINEERS LOCAL 181 (RAYMOND CONSTRUCTION)sired individual's actual placement on the out-of-worklist and affect his immediate referral. They both thusknew they could get a qualifying former employee to anew job, or back from winter shutdown, when the em-ployer requested him by name. However, to the extentthat the General Counsel would appear to have arguedherein that operation of the 12-month practice served toregularly exempt individuals from any required register-ing on the out-of-work list, I find that to be whollyagainst the weight of the credible evidence of record.The actual circumstance is that, though Bischoff andLewis were aware of the Union's operation of an out-of-work list, and of their own right to recall a former em-ployee under the 12-month practice regardless of his po-sition on that list, neither Bischoff or Lewis had to bethemselves personally concerned with its upkeep orensure its nondiscriminatory use on a day-to-day basis.In contrast, the Union necessarily and daily did. I findgenerally that its advanced claim that it would not referan individual upon an employer request of an individualby name if the name of that individual did not presentlyappear on the out-of-work list is both reasonable andplausible. To hold otherwise, it seems to me, would be toonly now enslave the Union to the same waste and bag-gage of inefficient ills that caused use of the hiring hallto arise in the first place. Cf. Teamsters Local 357, 365U.S. at 672.Absent an appearance of the individual's name on theout-of-work list when the request was made by an em-ployer, the Union would uniformly have no way ofknowing, short of engaging in multiplicitous and nodoubt regular inefficient inquiry, or by some happen-stance awareness, whether an individual was both out ofwork and then actually seeking employment. Nor can Iconclude that this Union's apparent unwillingness to in-corporate either of the latter procedures in the operationof a hiring hall of this size was unreasonable in its ap-proach of meeting its basic responsibility to operate thehall in a fair and nondiscriminatory manner. Nor can Iignore the independently plausible import of adoptingand maintaining procedures that would serve it well inthe capacity to prove the latter when and if called uponto do so, a consideration which, I have no doubt, hasgoverned as the basis for the related regular procedureof business agents even then requiring a letter from anemployer specifying request for an individual's referralby name, where that individual was known to have hademployment with a different employer in the interim. Inthe latter respect, that Mears did not raise such on Rus-sell is wholly compatible with his assertion that he hadnot had any earlier request for a Russell referral fromRaymond.Even if the Union has in the past, in effect, condonedan employer's occasional failure to make a request of theUnion for referral on callback, as when an individual onthe out-of-work list subsequently reported a direct recalland it was processed, that is not what Raymond or Rus-sell did here initially. There was no evidence presentedherein that has convinced me that the Union had a prac-tice of foregoing the requirement that the individual witha break in employment had to register on the out-of-work list to be referred.If I have had any remaining hesitation in this matter itrests solely in consideration of the question of whetherthe Union adequately met its inherent duty to fairly rep-resent Russell, as well as others, in the use of the hall. Inthat regard Russell clearly later raised a claim of havingworked at the Outer Loop before to Mills and in Mears'presence. In my view, it is no answer to the question offair representation for a business representative to re-spond to a claim of an employee that it has no record ofthat employee's working on the project, e.g., withoutmaking reasonable effort to ascertain if the fact is otherthan its record shows. Here clarification was at most atelephone call (to Buchanan) away. While noncreation,or more likely misplacement, of a work record may beviewed a related suspicious circumstance, errors dooccur in the operation of a hiring hall. As former Ad-ministrative Law Judge George L. Powell observed, "Solong as unions are permitted to operate exclusive hiringhalls we must expect human errors and indeed expect oc-casional moments of compassion." See Operating Engi-neers Local 513 (J. S. Alberici Construction), 206 NLRB676, 678 (1973).In the same vein, also initially appearing as somewhatdisconcerting, on the result reached herein, was Mills'failure to definitively respond to Russell as to what spe-cifically was the reason for the Union's refusal to referhim at the time, especially given, as earlier observed, thata refusal to refer Russell because he had worked on anonunion job would be violative of Section 8(b)(1)(A)and (2). But that is not the theory on which this case hasproceeded, and the same, in any event, appears contra-indicated by the central fact found herein, viz, that,when Mears refused Russell's initial request to be sentback to the Outer Loop, Raymond had not requestedRussell's referral, and at the time of doing so Mears hadno reason to then suspect that Russell had been workingall along on a Bluegrass nonunion job. Thus, even if itwere to be concluded that that matter was one coveredby the amended complaint's broad language of "reasonsother than Charging Party's failure to tender periodicdues" and a matter to be deemed sufficiently litigatedherein, which I do not, I cannot conclude from the evi-dence of record that the Union has been shown by thepredominating evidence to have refused to refer Russellon that account.Rather, the Union's positions, and its interpretations ofthe hiring hall provisions and practices, appear the morereasonably to be supported herein. Thus, under the moreclearly appearing practice Raymond had to request Rus-sell's referral; and I have found it did not. Similarly, Rus-sell, for his part, at the point of conclusion of his workperiod with Bluegrass on the Corbin job, had to registeron the out-the-work list, but he did not, because he,however reasonably, has mistakenly viewed his employ-ment by Raymond and Bluegrass as being one ongoingperiod of employment in which he was but beingswitched around. The Union did not by misrepresenta-tion or withholding of information cause Russell not toregister on the out-of-work list. To the contrary Mearshad from the start urged Russell to get on the out-of-work list which notably would have qualified him for633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlater referral to Raymond, as a former Raymond employ-ee, upon a Raymond request, or put him in position for anondiscriminatory processing of his direct called return.While it is true that Mears in urging Russell to registerdid not encourage Russell as to his (desired) return toRaymond's Outer Loop, there was no reason for Mearsto then do so, as (I have found) there was no prior Ray-mond request for his referral by name at the time.Finally, that the Union has elected not to pursue acontest (with Raymond) over Raymond's claim underthe contract to be able to replace an unqualified unionreferee with a direct call on its own, apart from also notbeing advanced as a theory of the case, does not makethe case of prior union nonreferral of Russell discrimina-tory as charged in the complaint. The Respondent inpertinent part accurately summarized, "To require otherindividuals to sign an out-of-work list before referral ismade, but not Russell ...would be a breach of theUnion's duty of fair representation to its members." Inmy opinion that is a view reasonably held by the Unionon the facts appearing herein, and one not to be deemedcontraindicated by the engrafted circumstance of an indi-vidual's employment in "double breasted" operations.Consideration of the scope of the complaint's allega-tions aside, had the evidence offered herein convincedme that Mears and/or Mills had withheld the Union'sfair representation from Russell in some manner becausehe had worked in the nonunion side of the double breast-ed operations, I would find the violation. However, Millsmere unwillingness to discuss the Union's view of Rus-sell's changed status to that of former employee of Ray-mond by virtue of his (voluntary) interim employmentwith Bluegrass at Corbin just does not persuade me ofthat, where the Union had no triggering request fromRaymond for his referral at the time. Neither, in myview, was it incumbent on Mills or Mears to suggest toRussell that if he registered on the out-of-work list and itthereafter received a Raymond request it would referRussell, where it was against practice for an individual togo out and solicit his own work from a signatory em-ployer.As the complaint does not allege, nor have the partiessought to litigate herein, any issue of effect of a coordi-nation of a union rule requiring payment of a fine beforeacceptance of dues in conjunction with a collective-bar-gaining agreement's union-security clause as constitutingan independent implied threat in violation of Section8(b)(1)(A), I need not reach or resolve such an an issuenow. But see Elevator Constructors Local 8 (San FranciscoElevator), 243 NLRB 53 fn. 1 (1979), motion for recon-sideration denied 248 NLRB 951 (1980), enfd. 665 F.2d376 (D.C. Cir. 1981).For all the foregoing reasons, I conclude and find thatthe preponderance of the evidence does not support theallegations of the complaint herein that Local 181 failedto refer Russell upon request of Raymond, or unlawfullythereafter attempted to cause Raymond's discharge ofRussell in violation of Section 8(b)(1)(A) and (2) of theAct; nor that it unlawfully disciplined Russell in viola-tion of Section 8(b)(1)(A). Accordingly, I shall recom-mend the amended complaint herein be dismissed in itsentirety.CONCLUSIONS OF LAW1. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.2. Raymond Construction, Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.3. The alleged violations of the Act by the Respondentwere not established by a preponderance of the credibleevidence.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe complaint is dismissed in its entirety.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.634